



Exhibit 10.2








STOCK PURCHASE AGREEMENT
DATED AS OF
OCTOBER 26, 2016
BY AND AMONG
MTELLIGENCE CORPORATION,
EACH OF THE STOCKHOLDERS AND KEY SELLERS OF
MTELLIGENCE CORPORATION,
AS SELLERS,
ASPENTECH HOLDING CORPORATION,
AS PURCHASER,


AND


CITO CAPITAL CORPORATION,


AS SELLER REPRESENTATIVE















--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
 
 
Page
ARTICLE I
DEFINITIONS AND RULES OF CONSTRUCTION
1
Section 1.1
Defined Terms
1
Section 1.2
Rules of Construction
1
ARTICLE II
PURCHASE AND SALE OF SECURITIES; CLOSING
2
Section 2.1
Agreement to Purchase and Sell Securities
2
Section 2.2
Purchase Price
2
Section 2.3
Closing and Closing Mechanics
2
Section 2.4
Closing Deliveries
3
Section 2.5
Post-Closing Purchase Price Adjustment
5
Section 2.6
Purchase Price Adjustments Payment
6
Section 2.7
Release of Holdback Amount
7
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
7
Section 3.1
Organization, Existence and Good Standing
8
Section 3.2
Power and Authority, Authorization and Execution
8
Section 3.3
Enforceability
8
Section 3.4
Consents; Non-contravention
8
Section 3.5
Capitalization
9
Section 3.6
Governing Documents
9
Section 3.7
Financial Statements
9
Section 3.8
Undisclosed Liabilities
10
Section 3.9
Title and Condition of Assets
10
Section 3.10
Accounts Receivable
10
Section 3.11
Insurance
10
Section 3.12
Taxes
11
Section 3.13
Conduct of Business
13
Section 3.14
Contracts
14
Section 3.15
Permits
16
Section 3.16
Compliance with Laws
16
Section 3.17
Litigation, Claims and Awards
16
Section 3.18
Real Property
17
Section 3.19
Environmental Matters
17
Section 3.20
Intellectual Property
17
Section 3.21
Employee Benefit Plans
21
Section 3.22
Employee Relations
24
Section 3.23
Customers
26
Section 3.24
Products and Services
26
Section 3.25
Bank Accounts
26
Section 3.26
Related Parties Transactions
27
Section 3.27
Brokers
27
Section 3.28
No Omissions
27



i







--------------------------------------------------------------------------------





ARTICLE IV
INDIVIDUAL REPRESENTATIONS AND WARRANTIES OF SELLERS
27
Section 4.1
Organization, Existence and Good Standing
27
Section 4.2
Power and Authority
27
Section 4.3
Enforceability
28
Section 4.4
Consents; Non-contravention
28
Section 4.5
Title to Shares
28
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PURCHASER
28
Section 5.1
Organization, Existence and Good Standing
29
Section 5.2
Power and Authority
29
Section 5.3
Enforceability
29
Section 5.4
Brokers
29
ARTICLE VI
COVENANTS OF THE COMPANY AND SELLERS
29
Section 6.1
Non-Competition
29
Section 6.2
Non-Solicitation of Customers and Suppliers
29
Section 6.3
Non-Solicitation of Employees
30
Section 6.4
Confidentiality
30
Section 6.5
Additional Agreements Regarding Restrictive Covenants
30
Section 6.6
Covenant Terminating 401(k) Plan
31
Section 6.7
Covenant Regarding Discharge of Indebtedness
31
Section 6.8
Company Indemnification
31
Section 6.9
Guaranty
32
ARTICLE VII
INDEMNIFICATION
33
Section 7.1
Sellers’ Indemnification Obligations
33
Section 7.2
Survival
34
Section 7.3
Limitation on Sellers’ Indemnification Obligations
35
Section 7.4
Indemnification Procedures
36
Section 7.5
Indemnification Exclusive Remedy
37
Section 7.6
Holdback / Set off
37
Section 7.7
Tax Treatment
38
Section 7.8
PTC Cap
38
ARTICLE VIII
TAX MATTERS
38
Section 8.1
Preparation and Filing of Tax Returns
38
Section 8.2
Apportionment of Straddle Period Income Taxes
38
Section 8.3
Transfer Taxes
39
Section 8.4
Amended Returns
39
Section 8.5
Tax Refunds; Credits
39
Section 8.6
Section 338 Election
39
ARTICLE IX
SELLER REPRESENTATIVE
39
Section 9.1
Appointment of the Seller Representative
39
Section 9.2
Replacement and Resignation of Seller Representative
40
Section 9.3
Authority of the Seller Representative
40
Section 9.4
Indemnification of the Seller Representative
40



ii







--------------------------------------------------------------------------------





Section 9.5
Representative Expense Amount
40
ARTICLE X
MISCELLANEOUS
41
Section 10.1
Transaction Expenses
41
Section 10.2
Publicity
41
Section 10.3
Notices
41
Section 10.4
Entire Agreement
42
Section 10.5
Assignment
42
Section 10.6
Waiver
42
Section 10.7
Counterparts; Delivery by Electronic Transmission
43
Section 10.8
Severability
43
Section 10.9
Applicable Law
43
Section 10.10
No Third Party Beneficiaries
43
Section 10.11
Amendments
43
Section 10.12
Waiver of Trial by Jury
43
Section 10.13
Consent to Jurisdiction
44
Section 10.14
Preparation of Agreement
44
Section 10.15
Further Assurances
44
Section 10.16
Headings
44
Section 10.17
Privilege
44









iii







--------------------------------------------------------------------------------






STOCK PURCHASE AGREEMENT
THIS STOCK PURCHASE AGREEMENT (“Agreement”) is made as of October 26, 2016, by
and among AspenTech Holding Corporation, a Delaware Corporation (“Purchaser”),
Mtelligence Corporation, a Delaware corporation (the “Company”), each of the
Stockholders and Key Sellers (each a “Seller” and collectively, “Sellers”), and
Cito Capital Corporation, a California corporation, as agent for Sellers (the
“Seller Representative”).
PRELIMINARY STATEMENTS
Sellers collectively own all of the issued and outstanding shares of capital
stock of the Company and all of the issued outstanding options, restricted stock
units and other rights to subscribe for or purchase shares of capital stock of
the Company. Purchaser desires to purchase all of these securities from Sellers,
and Sellers desire to sell all of these securities to Purchaser, upon the terms
and subject to the conditions herein contained.
AGREEMENTS
In consideration of the mutual representations, warranties, covenants and
agreements set forth in this Agreement, and for other good and valid
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS AND RULES OF CONSTRUCTION
Section 1.1    Defined Terms. Certain capitalized terms used in this Agreement
have the definitions set forth in the body of the Agreement. Any capitalized
terms used in this Agreement and not defined in the body have the meanings
assigned to such terms on Schedule 1.1.
Section 1.2    Rules of Construction. Words in the singular shall be held to
include the plural and vice versa. Words of one gender shall be held to include
the other genders as the context requires. The terms “hereof,” “herein,”
“hereunder,” “hereto” and “herewith” and words of similar import shall, unless
otherwise stated, be construed to refer to this Agreement and not to any
particular provision of this Agreement. All article, section, paragraph, annex,
exhibit and schedule references are to the articles, sections, paragraphs,
annexes, exhibits and schedules of this Agreement unless otherwise specified.
The word “including” and words of similar import when used in this Agreement
shall mean “including, without limitation” unless otherwise specified. All
references herein to any period of days shall mean the relevant number of
calendar days unless otherwise specified. All references herein to a “party” or
“parties” are to a party or parties to this Agreement unless otherwise
specified.








1







--------------------------------------------------------------------------------





ARTICLE II    
PURCHASE AND SALE OF SECURITIES; CLOSING
Section 2.1    Agreement to Purchase and Sell Securities. On the terms and
subject to the conditions contained in this Agreement, at the Closing, each
Seller shall sell, transfer, convey, assign and deliver to Purchaser, and
Purchaser shall purchase, acquire and accept from each Seller, all of the Shares
owned by such Seller, as set forth on Schedule 3.5, free and clear of any and
all Liens.
Section 2.2    Purchase Price.
(a)    The aggregate purchase price for the Shares (“Purchase Price”) is equal
to:
(i)    Thirty-seven million dollars ($37,000,000);
(ii)    plus the amount, if any, by which the Adjusted Working Capital exceeds
Negative Three Hundred Forty Thousand Nine Hundred Thirty Dollars (-$340,930)
(the “Working Capital Target”), or minus the amount, if any, by which the
Working Capital Target exceeds the Adjusted Working Capital;
(iii)    minus the amount required at Closing to discharge in full the
Transaction Expenses.
(b)    The final Purchase Price shall be determined, and any necessary
adjustment payments shall be made, following the Closing in accordance with the
provisions of Section 2.5 and Section 2.6 (such adjustments, the “Purchase Price
Adjustments”).
Section 2.3    Closing and Closing Mechanics.
(a)    Subject to the terms and conditions of this Agreement, the closing of the
transactions contemplated herein (the “Closing”) shall take place on the date of
this Agreement (the “Closing Date”).
(b)    Prior to the Closing, the Purchase Price shall be estimated using the
Adjusted Working Capital estimated as of the Closing Date set forth on Schedule
2.3(b) (“Estimated Working Capital”) and the Transaction Expenses as set forth
in the Transaction Invoices (“Estimated Purchase Price”). At the Closing, the
Estimated Purchase Price less the Holdback Amount less the Company Share
Equivalent Payment less the Representative Expense Amount (“Closing Payment”)
shall be paid to Sellers as set forth in Section 2.4(c). Purchaser shall retain
the Holdback Amount as a partial mechanism to satisfy the obligations of the
Sellers set forth in Article VII.
(c)    Each Share Equivalent outstanding immediately prior to Closing shall be
fully vested and terminated and cancelled upon consummation of the Closing. At
the Closing, Purchaser shall deposit with Company the aggregate amount payable
to the holders of Share Equivalents set forth on Schedule 2.4(c) (“Company Share
Equivalent Payment”).




2







--------------------------------------------------------------------------------





(d)    At or immediately after the Closing, Purchaser shall pay, or shall cause
the Company to pay, in cash by wire transfer of immediately available funds the
Transaction Expenses set forth in the Transaction Invoices, in accordance with
the wire transfer instructions set forth in the Transaction Invoices.
(e)    At or immediately after the Closing, the Company shall pay to each holder
of Share Equivalents amount payable to each such holder set forth on Schedule
2.4(c). The Company shall be entitled to withhold and deduct from the amounts
otherwise payable to the holders of the Share Equivalents pursuant to this
Agreement such amounts that the Company is required to withhold under the Code
or any other provision of Tax Laws. To the extent withheld and deducted, such
amounts shall be remitted to the applicable Governmental Authority on behalf of
the applicable holders of the Share Equivalents and treated for all purposes of
this Agreement as having been paid to the applicable holders of the Share
Equivalents.
Section 2.4    Closing Deliveries. At the Closing, the parties shall deliver the
documents and instruments that are set forth in this Section 2.4, all of which
shall be deemed delivered concurrently.
(a)    Each Seller agrees to execute and/or deliver to Purchaser (or such other
Person as indicated below) all of the following at the Closing:
(i)    certificates representing all of the issued and outstanding Shares held
by Sellers, duly endorsed in blank or with duly executed stock powers attached;
(ii)    Termination Agreements between the Company and each holder of Options
and Restricted Stock Units, in a form reasonably acceptable to Purchaser,
evidencing the termination and cancellation of all of the outstanding Share
Equivalents held by such holders, subject to the consummation of the
transactions contemplated by this Agreement;
(iii)    a customary release from Sellers of any and all claims such Seller may
have against the Company;
(iv)    the written resignation of Sellers, effective as of the Closing Date, of
the directorships and offices of the Company held by such Sellers, if and to the
extent requested by Purchaser prior to the Closing; and
(v)    the acceptance of Aspen Technology, Inc.’s employment offers by each Key
Seller.
(b)    The Company shall execute and/or deliver to Purchaser (or such other
Person as indicated below) all of the following at the Closing:
(i)    an invoice issued by each creditor of Transaction Expenses, which sets
forth (A) the amounts required to pay in full all Transaction Expenses owed to
such creditor on the Closing Date, (B) the wire transfer instructions for the
payment of such Transaction Expenses to such creditor, and (C) a release of all
Liens granted by the Company to such creditor or otherwise


3







--------------------------------------------------------------------------------





arising with respect to such Transaction Expenses, effective upon payment of
such Transaction Expenses (collectively, the “Transaction Invoices”);
(ii)    the third party consents to the consummation of the transactions
contemplated by this Agreement under or with respect to the Contracts and
Permits listed in Schedule 2.4(b);
(iii)    physical possession of all minute books and stock of the Company,
together with share certificates or other applicable instruments and registry
entries representing all of the issued and outstanding shares of capital stock,
in proper form for transfer;
(iv)    certified copies of the Company’s certificate of incorporation or
formation, issued by the secretary of state of the Company’s state of
incorporation or formation, as applicable;
(v)    certificate of good standing for the Company issued not earlier than ten
(10) Business Days prior to the Closing Date by the applicable Governmental
Authorities of the state in which the Company is incorporated;
(vi)    a certificate of the secretary of the Company certifying as true,
correct and complete the following: (A) copies of the Company’s certificate of
incorporation and bylaws; and (B) a copy of the resolutions of the Company’s
board of directors (i) authorizing the execution, delivery and performance of
this Agreement and/or any other documents delivered by the Company hereunder,
and (ii) terminating the Company 401(k) Plan as of the day immediately preceding
the Closing Date;
(vii)    evidence, in a form satisfactory to Purchaser, of the discharge in full
of the Indebtedness, along with all applicable UCC-3 termination statements with
regard to the Indebtedness;
(viii)    a certificate in compliance with the Foreign Investment in Real
Property Tax Act, as amended (“FIRPTA”), certifying that the Company is not a
United States real property holding corporation and that the shares of capital
stock of the Company being purchased pursuant to this Agreement do not
constitute United States real property interests (as defined in the Code); and
(ix)    without limitation by specific enumeration of the foregoing, all other
documents reasonably required from Sellers and the Company to consummate the
transactions contemplated by this Agreement.
(c)    Purchaser agrees to execute and/or deliver to each Seller (or such other
Person as indicated below) all of the following at the Closing:
(i)    For each Seller that is a holder of Preferred Shares or Common Shares,
Purchaser shall pay in cash by wire transfer of immediately available funds to a
bank account designated by such Seller at least one (1) Business Day prior to
the Closing Date, the amount of


4







--------------------------------------------------------------------------------





the Closing Payment set forth next to such Seller’s name in Schedule 2.4(c), for
the Shares held by such Seller and sold to Purchaser pursuant to this Agreement;
(ii)    Purchaser shall pay to the Company in cash by wire transfer of
immediately available funds to a bank account designated by Company at least one
(1) Business Day prior to the Closing Date, the Company Share Equivalent
Payment; and
(iii)    to the Seller Representative, One Hundred Fifty Thousand Dollars
($150,000) (the “Representative Expense Amount”).
Section 2.5    Post-Closing Purchase Price Adjustment.
(a)    As promptly as practicable (but not later than sixty (60) days) following
the Closing Date, Purchaser shall:
(i)    prepare, in accordance with the Agreed Accounting Principles, a balance
sheet of the Company as of the open of business on the Closing Date (the
“Preliminary Closing Date Balance Sheet”); and
(ii)    deliver to the Seller Representative the Preliminary Closing Date
Balance Sheet and a certificate (the “Preliminary Determination”) setting forth
Purchaser’s calculation of the Adjusted Working Capital as of the open of
business on the Closing Date, in a manner consistent with Schedule 1.2 including
reasonable supporting detail.
(b)    To the extent the Preliminary Determination reflects a change in any
constituent amount of the Purchase Price as determined pursuant to Section 2.2
and the Seller Representative does not agree with such changes, the Seller
Representative shall within thirty (30) days of its receipt thereof deliver to
Purchaser a written notice (the “Notice of Disagreement”) setting forth in
reasonable detail each item or amount with which the Seller Representative
disagrees and the Seller Representative’s proposed calculation of such items or
amounts, and any item or amount not so disputed shall be deemed conclusive and
binding on the Sellers and Purchaser for all purposes hereunder. Seller
Representative and the Purchaser shall cooperate in good faith to resolve all
items identified in the Notice of Disagreement for a period of at least thirty
(30) days after Purchaser’s receipt thereof. If, after such thirty (30) day
period, any such items remain unresolved, Seller Representative or Purchaser may
submit to the Arbiter such unresolved items (and the amounts thereof as set
forth in the Preliminary Determination and the Notice of Disagreement), in which
case, Seller Representative and Purchaser shall jointly instruct the Arbiter to
conduct a review of the line items on the Notice of Disagreement as to which the
Seller Representative and Purchaser disagree (such review to be completed not
later than sixty (60) days after receipt of the Preliminary Closing Date Balance
Sheet) and, upon completion of such review, to deliver written notice (the
“Review Report”) to Seller Representative and Purchaser setting forth the
Arbiter’s calculation of each item submitted to the Arbiter for resolution in
accordance with this Section 2.5(b). The Arbiter shall act only as an expert and
not as an arbitrator and is expressly limited to the selection of either the
Purchaser’s position (as set forth on the Preliminary Determination) or the
position of the Seller Representative (as set forth in the Notice of
Disagreement) on a disputed item (or a position in between the positions of the
Seller Representative and the Purchaser), based


5







--------------------------------------------------------------------------------





solely on presentations and supporting material provided by the Purchaser and
the Seller Representative and not pursuant to any independent review. The
Arbiter may not impose an alternative resolution outside those bounds. The
determination of the Arbiter set forth in the Review Report with respect to the
items set forth on the Notice of Disagreement shall be final and binding for
purposes of this Agreement.
(c)    To the extent the Preliminary Determination delivered by Purchaser
pursuant to Section 2.5(a) reflects a change in any constituent amount of the
Purchase Price as determined pursuant to Section 2.2 and the Seller
Representative does not give Purchaser the Notice of Disagreement within
forty-five (45) days of receipt thereof, then the Preliminary Closing Date
Balance Sheet and Preliminary Determination delivered by Purchaser pursuant to
Section 2.5(a) shall be final and binding for purposes of this Agreement.
(d)    The fees and expenses of the Arbiter with respect to this Section 2.5
shall be apportioned between the Company (on behalf of Purchaser) and the
Sellers based upon the inverse proportion of the amount of disputed line items
of the Preliminary Determination resolved in favor of such party (i.e., so that
the prevailing party bears a lesser amount of such fees and expenses). The fees
and expenses so determined shall be paid by the Company on behalf of Purchaser
(via direct payment from the Company) and by the Sellers (via a deduction from
the Holdback Amount).
(e)    Purchaser and Seller Representative agree that they will, and agree to
cause their respective independent accountants and the Company to, cooperate and
assist in the preparation of the Preliminary Determination and in the conduct of
the reviews referred to in this‎ Section 2.5.
(f)    “Final Closing Date Working Capital” means the Adjusted Working Capital
as of the Closing Date as shown in the Preliminary Determination and, if a
Notice of Disagreement was delivered pursuant to subpart (b) with respect to
disputed items or amounts in the Preliminary Determination, as adjusted for the
amounts set forth in the Review Report for such disputed items or amounts
delivered pursuant to subpart (b), or as agreed by the Seller Representative and
Purchaser, as applicable.
Section 2.6    Purchase Price Adjustments Payment.
(a)    Promptly (but not later than five (5) Business Days) after the
determination of the Final Closing Date Working Capital, the parties shall make
the Purchase Price Adjustments as follows:
(i)    if the Final Closing Date Working Capital exceeds the Estimated Closing
Date Working Capital, then the Purchase Price shall be increased on a
dollar-for-dollar basis by an amount equal to such excess, paid in accordance
with Section 2.6(b); and
(ii)    if the Estimated Closing Date Working Capital exceeds the Final Closing
Date Working Capital, then the Purchase Price shall be reduced on a
dollar-for-dollar basis by an amount equal to such excess, paid in accordance
with Section 2.6(b).


6







--------------------------------------------------------------------------------





(b)    Promptly (but not later than five (5) Business Days) after the
determination of Final Closing Date Working Capital pursuant to Section 2.6:
(i)    in the case of an increase in the Purchase Price after giving effect to
Section 2.6(a), the Seller Representative shall deliver a statement (the
“Purchase Price Increase Allocation Statement”) setting forth the amount of such
net increase, the allocation between the Sellers and wire instructions for the
Sellers. Promptly (but not later than five (5) Business Days) after receipt of
the Purchase Price Increase Allocation Statement, Purchaser shall pay an
aggregate dollar amount equal to the amount of such increase, which payment
shall be made by wire transfer to each Seller in such amounts and to such
accounts as is designated in the Purchase Price Increase Allocation Statement;
and
(ii)    in the case of a decrease in the Purchase Price after giving effect to
Section 2.6(a), Seller Group and PTC (severally and not jointly) shall pay such
excess in cash to Purchaser within five (5) Business Days following the final
determination of the Final Closing Date Working Capital by wire transfer of
immediately available funds to the bank account designated by Purchaser.
Section 2.7    Release of Holdback Amount. Subject to the terms of this
Agreement, no later than eighteen (18) months after the Closing, Purchaser shall
deliver to each Stockholder such Stockholder’s share, based on the Purchase
Price Percentage set forth on Schedule 2.4(c), and Purchaser shall deliver to
Company which shall deliver to each holder of Share Equivalents, the amount due
to such holder based on the Purchase Price Percentage set forth on Schedule
2.4(c), of (a) the amount equal to the Holdback Amount less (i) any portion of
such Holdback Amount previously credited by Purchaser in final resolution of
claims under Article VII and (ii) an amount sufficient to satisfy any pending
Claim pursuant to Article VII (an “Indemnification Claim”) made by any Purchaser
Indemnitee pursuant to Section 7.4(a). Purchaser shall make such payments to
each Stockholder, and Purchaser shall make such payments to Company which shall
make such payments to each such holder, by wire transfer of immediately
available funds to the bank account designated by such Seller or holder pursuant
to Section 2.4(c). Promptly following final resolution of any such pending
Indemnification Claims, any remaining Holdback Amount shall be paid by Purchaser
to the Stockholders or to the Company which shall pay such holders as set forth
in the preceding sentence.
ARTICLE III    
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
The Company hereby represents and warrants to Purchaser that the statements set
forth in this Article III are true and correct as of the date of this Agreement
(unless made as of a specific date, in which case such representations and
warranties are true and correct as of such date). All representations and
warranties of the Company are made subject to the items and exceptions noted in
the schedules delivered by the Company to Purchaser concurrently herewith as
required pursuant to this Article III. Any disclosure in any particular schedule
delivered pursuant to this Article III (including the listing of a document or
item in any schedule or the inclusion of a copy thereof in such schedule) shall
be deemed adequate to disclose an exception to a representation or warranty in
any other sections of this Agreement or in any other schedules delivered
pursuant to this Article


7







--------------------------------------------------------------------------------





III, where such disclosure would be appropriate and such appropriateness is
reasonably apparent from the face of such disclosure. No specific representation
or warranty shall limit the generality or applicability of a more general
representation or warranty. Each schedule delivered pursuant to this Article III
shall be numbered to correspond to the sections of this Article III to which
such schedule relates.
Section 3.1    Organization, Existence and Good Standing. The Company has been
duly incorporated, organized or formed, validly exists and is in good standing
under the Laws of its jurisdiction of incorporation, organization or formation.
The Company has full power and authority to own all of its properties and assets
and to carry on its business as presently conducted and as presently proposed to
be conducted, and is qualified as a foreign corporation and is in good standing
(where applicable) in all jurisdictions where the nature of its business or the
nature and location of its assets requires such qualification.
Section 3.2    Power and Authority, Authorization and Execution. The Company has
full power and authority to enter into and perform this Agreement and the other
Transaction Documents to which it is a party. The execution, delivery and
performance of this Agreement and the other Transaction Documents to which it is
a party by the Company and the consummation by the Company of the transactions
contemplated in this Agreement and the other Transaction Documents have been
duly and validly approved by the board of directors of the Company. No other
approvals or actions are necessary on the part of the Company to authorize the
execution, delivery and performance of this Agreement and the other Transaction
Documents to which the Company is a party and the consummation by each Seller of
the transactions contemplated herein or therein. This Agreement has been duly
executed and delivered by duly authorized officers of the Company.
Section 3.3    Enforceability. This Agreement constitutes a valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except to the extent enforcement may be affected by Laws relating to
bankruptcy, reorganization, insolvency and creditors’ rights and by the
availability of injunctive relief, specific performance and other equitable
remedies. At the Closing, the Transaction Documents to be executed and delivered
by the Company will be duly executed and delivered by duly authorized officers
of the Company and will constitute valid and binding obligations of the Company,
enforceable in accordance with their terms, except to the extent enforcement may
be affected by Laws relating to bankruptcy, reorganization, insolvency and
creditors’ rights and by the availability of injunctive relief, specific
performance and other equitable remedies.
Section 3.4    Consents; Non-contravention. Except as set forth in Schedule 3.4,
the Company is not required to give any notice to, make any filing with or
obtain any authorization, consent, Order or approval of any Governmental
Authority or other Person in connection with the execution and delivery of this
Agreement and the other Transaction Documents or the consummation of the
transactions contemplated herein and therein. Except as set forth in Schedule
3.4, neither the execution, delivery and performance of this Agreement and the
other Transaction Documents, nor the consummation of the transactions
contemplated herein and therein: (a) will violate any provision of the Governing
Documents of the Company; (b) will conflict with, result in a breach of, require
delivery of any notice with respect to, constitute a default under, result in
the acceleration of, or constitute an event creating rights of acceleration,
termination, modification or cancellation under


8







--------------------------------------------------------------------------------





any Material Contract or Permit; (c) will violate any Law or Order to which the
Company or any of the assets or businesses of the Company is subject or
otherwise bound; or (d) will result in the creation or imposition of any Lien
upon any of the assets or business of the Company.
Section 3.5    Capitalization. Schedule 3.5 lists the names of each holder of
shares of capital stock or other Equity Interests of the Company and the amount
of such shares of capital stock or other Equity Interests held by such holders,
and for the Options and Restricted Stock Units also lists the equity
compensation plan, grant date and exercise price (for Options). Except as set
forth on Schedule 3.5, there are no shares of capital stock or other Equity
Interests of the Company of any class authorized, issued or outstanding. All of
the issued and outstanding Shares have been validly issued, are fully paid and
non-assessable, and are owned beneficially and of record by Sellers in the
amounts set forth on Schedule 3.5, free and clear of all Liens. Except for the
Options and Restricted Stock Units, there are no outstanding subscriptions,
options, warrants, rights (including preemptive rights), calls, convertible
securities or other agreements or commitments of any character relating to the
issued or unissued capital stock or other securities of the Company obligating
the Company to issue any securities of any kind. The Company has provided to
Purchaser complete and accurate copies of the equity compensation plans and
forms of agreements governing the Options and Restricted Stock Units. The
Company is not a party to, or otherwise bound by, and the Company has not
granted, any stock appreciation rights, participations, phantom equity or
similar rights. Except as set forth on Schedule 3.5 and other than that certain
Stockholders Agreement, dated as of December 19, 2014 by the parties therein,
there are no voting trusts, voting agreements, proxies, stockholder agreements
or other agreements that may affect the voting or transfer of the Shares or any
of the shares of capital stock or other securities of the Company. The Company
does not currently own or control, directly or indirectly, any interest in any
other corporation, partnership, trust, joint venture, limited liability company,
association or other business entity.
Section 3.6    Governing Documents. True, correct and complete copies of the
Governing Documents of the Company have been provided to Purchaser in the Data
Room. Such stock and Equity Interest records accurately reflect all stock and
Equity Interest transactions and the current ownership of the Company. The
minute books and records of the Company contain true, correct and complete
copies of all resolutions adopted by the stockholders and board of directors of
the Company.
Section 3.7    Financial Statements. Copies of the balance sheets, statements of
income and retained earnings, statements of cash flows and notes to financial
statements (together with any supplementary information thereto) of the Company
as of and for the years ended December 31, 2014 and December 31, 2015, as
reviewed by the Company’s accountants (the “Financial Statements”), are
contained in Schedule 3.7. Copies of the balance sheet and statements of income
and cash flows of the Company as of and for the: (i) the six (6)-month period
ended on June 30, 2016 and (ii) the nine (9)-month period ended on September 30,
2016 (such financial statements, the “Interim Financial Statements”) are also
contained in Schedule 3.7. In all material respects, the Financial Statements
and the Interim Financial Statements present fairly the financial position of
the Company as of the dates thereof and the results of operations and cash flows
of the Company for the periods covered by such statements, in accordance with
GAAP consistently applied through the periods covered thereby, except as
disclosed therein, and, in the case of the Interim Financial


9







--------------------------------------------------------------------------------





Statements, except for: (a) normal and customary year-end adjustments, none of
which will be material individually or in the aggregate; and (b) the omission of
footnote disclosures required by GAAP. The Financial Statements and the Interim
Financial Statements have been prepared from, and in accordance with, the
financial books and records of the Company. The Company keeps accurate books and
records that properly reflect in all material respects all of the transactions
entered into by the Company. Schedule 3.7 sets forth a true, correct and
complete list of all items of Indebtedness.
Section 3.8    Undisclosed Liabilities. The Company does not have any
Liabilities, other than Liabilities: (a) reserved against or otherwise disclosed
or set forth in the Interim Financial Statements or notes thereto; (b) incurred
by the Company subsequent to the date of the Interim Financial Statements in the
ordinary course of the business consistent with past practices; (c) under the
executory portion of any Material Contract by which the Company is bound; and
(d) disclosed in this Agreement or in the schedules to this Agreement.
Section 3.9    Title and Condition of Assets. The Company has good and valid
title to, or a valid leasehold interest in, all of the assets used by the
Company in the conduct of its business or included in the balance sheet in the
Interim Financial Statements except for sales and transfers in the ordinary
course of business consistent with past practices (the “Assets”), in each case
free and clear of all Liens, except for Permitted Liens. The Assets include all
of the assets that are used in the Company’s operations as presently conducted
and as proposed to be conducted by the Company as of the Closing Date and that
are necessary to conduct the business of the Company as presently conducted and
as proposed to be conducted by the Company as of the Closing Date. The Assets
are in good operating condition and repair, normal wear and tear excepted, are
suitable for the uses intended therefor and have been maintained in accordance
with normal industry practice. Notwithstanding anything to the contrary
contained in this Agreement, the representations and warranties in the first and
third sentences of this Section 3.9 shall not be applicable to Company
Intellectual Property (which is covered in Section 3.20).
Section 3.10    Accounts Receivable. All of the Accounts Receivable have arisen
from bona fide transactions in the ordinary course of business consistent with
past practices and, to the extent not previously collected, are fully
collectible, net of the allowances for doubtful accounts set forth in the
Interim Financial Statements (September 30, 2016), in the ordinary course of
business in accordance with their terms.
Section 3.11    Insurance. Schedule 3.11 contains a true, correct and complete
list and description (including insurer, coverages, deductibles, limitations and
expiration dates) of all insurance policies (including fire and casualty,
general liability, theft, life, workers’ compensation, directors and officers,
business interruption and all other forms of insurance) that are owned by the
Company or that, to the Knowledge of the Company, name the Company as an insured
or loss payee, including those insurance policies that pertain to the assets,
employees or operations of the Company. To the Knowledge of the Company, all
such insurance policies are in full force and effect. All outstanding premiums
with respect to such insurance policies have been paid in full. No pending
claims under such insurance policies have been questioned, disputed or denied
coverage. The Company has complied with the material terms and provisions of
such insurance policies.


10







--------------------------------------------------------------------------------





Section 3.12    Taxes.
(a)    The Company has timely filed all Tax Returns that were required to be
filed by or with respect to it, and all such Tax Returns (i) were prepared in
compliance, in all material respects, with all applicable Tax Laws and (ii) are
true, correct, and complete in all material respects. No extension of time to
file any such Tax Return (other than automatic extensions in the ordinary course
of business consistent with past practices) has been requested from or granted
by any Governmental Authority.
(b)    The Company has paid all Taxes imposed upon the Company (whether or not
such Taxes are reflected on any Tax Return). The unpaid Taxes of the Company do
not exceed the reserve for Tax liability (excluding any reserve for deferred
Taxes established to reflect timing differences between book and Tax income) set
forth or included in the Interim Financial Statements, as adjusted for the
passage of time through the Closing Date, in accordance with the past practices
of the Company. Since the date of the Interim Financial Statements, the Company
has not incurred any liability for Taxes, except in the ordinary course of
business. There are no liens for Taxes upon any asset of the Company, except for
Taxes not yet due and payable.
(c)    There are no inquiries, audits, examinations, hearings, trials, appeals,
or other administrative or judicial proceeding with respect to any Taxes or Tax
Returns of the Company (“Tax Contests”) pending or being conducted. Company has
not received from any Governmental Authority any (x) notice indicating an intent
to commence any Tax Contest, (y) notice of deficiency, proposed adjustment,
notice of assessment, or notice of lien with respect to Taxes (whether claimed,
proposed, asserted, or assessed), or (z) request for information with respect to
Taxes. No waivers of statutes of limitation with respect to the Taxes or Tax
Returns of the Company have been given by or requested from the Company. No
claim has ever been made by any Governmental Authority in a jurisdiction where
the Company does not file Tax Returns that the Company is or may be subject to
taxation by that jurisdiction, and the Company has not been treated as subject
to taxation in any jurisdiction other than the jurisdiction in which the Company
has been incorporated, organized or formed. There are no claimed, proposed, or
asserted Tax deficiencies or assessments of Tax with respect to Company that
have not been fully paid.
(d)    The Company has (i) withheld all Taxes required to be withheld by or on
behalf of the Company in connection with amounts paid or owing to any employee,
independent contractor, creditor or other Person, and (ii) timely remitted all
such Taxes to the proper Governmental Authorities. The Company has (i) collected
all sales, use, value added, goods and services, and similar Taxes required to
be collected and (ii) timely remitted all such Taxes collected to the
appropriate Governmental Authority in accordance with applicable Tax Laws.
(e)    The Company has not ever been a member of an affiliated group of
corporations within the meaning of Section 1504 of the Code (or any comparable
provision of other applicable Tax Laws) (“Tax Group”). The Company is not a
party to or bound by any tax indemnity agreement, tax sharing agreement, tax
allocation agreement or any similar arrangement for the sharing of Tax
liabilities or benefits (other than agreements entered into in the ordinary
course of business and the principal purposes of which are not related to
Taxes). The Company has no liability for Taxes of any other Person (i) as a
result of being or ceasing to be a member of any Tax Group


11







--------------------------------------------------------------------------------





(including any Liability under Treasury Regulation Section 1.1502-6 or any
comparable provision of other applicable Tax Laws) or (ii) arising under
contract (other than pursuant to agreements entered into in the ordinary course
of business and the principal purposes of which are not related to Taxes), by
operation of law, by reason of being a successor or transferee, or otherwise
pursuant to applicable Tax Laws.
(f)    In connection with the consummation of the transactions contemplated by
this Agreement, no payment or benefit has been, will be, or may be made or
provided under this Agreement, under any arrangement contemplated by this
Agreement, or under any Benefit Plan that, either alone or together with any
other payments or benefits, constitutes or would reasonably be expected to
constitute a “parachute payment” within the meaning of Section 280G(b)(2) of the
Code (or any comparable provision of other applicable Tax Laws).
(g)    No Share Equivalent is or has ever constituted “nonqualified deferred
compensation” within the meaning of Section 409A(d)(1) of the Code. Each Benefit
Plan that is a “nonqualified deferred compensation plan” (as defined in Code
Section 409A) satisfies in form and operation the requirements of Sections
409A(a)(2), 409A(a)(3) and 409A(a)(4) of the Code and the guidance thereunder
(and has satisfied such requirements for the entire period during which Section
409A of the Code has applied to such Benefit Plan). Neither the Company nor any
ERISA Affiliate has any agreement or obligation to indemnify or “gross-up” any
individual for any taxes or interest imposed on such individual pursuant to
Section 409A of the Code.
(h)    [Intentionally Deleted]
(i)    The Company will not be required to include any item of income in, or
exclude any item of deduction from, income for any Tax period (or portion
thereof) ending after the Closing Date as a result of any (i) change in method
of accounting on or prior to the Closing Date pursuant to Section 481(a) of the
Code (or any comparable provision of other applicable Tax Laws), (ii) closing
agreement described in Section 7121 of the Code (or any comparable provision of
other applicable Tax Laws), (iii) installment sale or open transaction
disposition made on or prior to the Closing Date, (iv) election under
Section 108(i) of the Code, or (v) prepaid amount received on or prior to the
Closing Date.
(j)    The Company has disclosed on their Tax Returns all positions taken
therein that would reasonably give rise to a substantial understatement of Tax
within the meaning of Section 6662 of the Code. The Company has not
(i) “participated” within the meaning of Treasury Regulation
Section 1.6011-4(c)(3) in any “reportable transaction” or “listed transaction”
within the respective meanings of such terms under Section 6707A(c) of the Code
or (ii) entered into or engaged in any other transaction requiring disclosure
under a comparable provision of other applicable Tax Laws.
(k)    The Company has not been either a “distributing corporation” or a
“controlled corporation” within the respective meanings of such terms under
Section 355(a)(1)(A) of the Code in a distribution of stock qualifying under
Section 355 of the Code (i) in the two years before the date of this Agreement
or (ii) in a distribution that would otherwise constitute part of a “plan” or
“series of related transactions” within the meaning of Section 355(e) of the
Code in conjunction with the transactions contemplated by this Agreement.


12







--------------------------------------------------------------------------------





(l)    The Company has not been a United States real property holding
corporation (as defined in Section 897(c)(2) of the Code) during the applicable
period specified in Section 897(c)(1)(A)(ii) of the Code.
(m)    No power of attorney with respect to any Taxes of or relating to the
Company has been filed with the IRS or any other Governmental Authority.
Section 3.13    Conduct of Business. Except as set forth on Schedule 3.13, since
December 31, 2015, the Company has not:
(a)    amended its Governing Documents;
(b)    made any change in its authorized capital stock (or other Equity
Interests) or issued any shares of stock of any class (or other Equity
Interests) (other than pursuant to outstanding Share Equivalents) or issued or
become a party to any subscriptions, warrants, rights, options, convertible
securities or other agreements or commitments of any character relating to the
issued or unissued capital stock (or other Equity Interests) of the Company;
(c)    sold or transferred any portion of its assets or property, except for
sales and transfers in the ordinary course of business consistent with past
practices;
(d)    suffered any loss, or any interruption in use, of any assets or property
(whether or not covered by insurance), whether on account of fire, flood, riot,
strike, act of God or otherwise, that exceeded one hundred thousand dollars
($100,000);
(e)    suffered any Material Adverse Effect;
(f)    borrowed any money or issued any bonds, debentures, notes or other
securities evidencing money borrowed, other than Indebtedness and in the
ordinary course of business under existing revolving lines of credit; or paid
any Indebtedness or other Liability, or discharged any Lien, other than in the
ordinary course of business or as required by this Agreement;
(g)    made any capital expenditure in an amount that exceeds one hundred
thousand dollars ($100,000), or any capital expenditures in an aggregate amount
that exceeds one hundred thousand dollars ($100,000);
(h)    made any increase in the bonus, salary or other compensation or fringe
benefits of any officer or employee of the Company other than in the ordinary
course and consistent with past practices; or instituted or made any amendment
to any employee benefit program or fringe benefit program with respect to the
employees of the Company, except as required under the terms of this Agreement
or applicable Law; or hired or terminated any employee who has an annual salary
or wages in excess of one hundred thousand dollars ($100,000) or entered into or
modified any written employment agreement with any Person; or made any loans or
advances to any employees;




13







--------------------------------------------------------------------------------





(i)    directly or indirectly engaged in any transaction or arrangement with any
officer, director, stockholder or Affiliate of the Company; or paid or incurred
any management, investment advisor or consulting fees to any officer, director,
stockholder or Affiliate of the Company;
(j)    entered into, modified or terminated any Material Contract, or taken any
act or omitted to take any act, or permitted any act or omission to occur, that
caused or would reasonably be expected to cause a breach by the Company of any
Material Contract; or made any material change in the manner in which the
Company markets its products or services; or entered into any franchise,
distributorship, sales representative, joint venture or similar agreement;
(k)    delayed payment of any accounts payable or accelerated collection of
accounts receivable, in each case other than in the ordinary course of business
consistent with past practices; or waived any right or canceled or compromised
any debt or claim, other than in the ordinary course of business consistent with
past practices;
(l)    amended any previously filed Tax Return of the Company, (i) made,
revoked, or changed any Tax election of the Company, (ii) changed any Tax
accounting method or Tax accounting practice of the Company, (iii) agreed to
extend or waive the statutory period of limitations for the assessment or
collection of any Tax, or (iv) settled, adjusted, or compromised any Tax
Contest;
(m)    made any change in policy with respect to the manner in which the Company
extends discounts or credits to customers; or made any change in its cash
management policies or practices or in its accounting methods, principles or
practices;
(n)    settled or compromised, or agreed to settle or compromise, any claim; or
(o)    without limitation by the enumeration of any of the foregoing, entered
into any material transaction other than in the ordinary course of business
consistent with past practices.
Section 3.14    Contracts. Schedule 3.14 contains a true, correct and complete
list of the following Contracts to which the Company is a party or is otherwise
bound:
(a)    plans, Contracts or arrangements with respect to Benefit Plans;
(b)    Contracts for the employment or engagement of any officer, employee or
other Person on a full-time, part-time, consulting or other basis that (i)
provide annual cash or other compensation in excess of one hundred thousand
dollars ($100,000) per year, (ii) provide for the payment of any cash or other
compensation or benefits as a result of the execution of this Agreement or the
other Transaction Documents and/or the consummation of the transactions
contemplated hereby or thereby, and/or (iii) restrict the ability of the Company
to terminate the employment of any employee or the consulting agreement of any
Person at any time for any lawful reason or for no reason without Liability
(including without limitation severance obligations);


14







--------------------------------------------------------------------------------





(c)    loan or credit agreements, promissory notes, bonds, debentures, security
agreements, pledge agreements, mortgages, indentures, factoring agreements,
guaranties, letters of credit, performance bonds, completion bonds, surety
agreements, or similar financing arrangements;
(d)    leases, subleases or licenses, either as lessee, sublessee or licensee or
as lessor, sublessor or licensor, of any real property, personal property or
intangibles, including capital leases;
(e)    Contracts or series of related Contracts with customers, suppliers and
vendors of the Company for the purchase or sale of goods or services, which
cannot be canceled by the Company without payment or penalty upon notice of
thirty (30) days or less, or whose unexpired term as of the Closing Date exceeds
one (1) year;
(f)    Contracts that involve any minimum sales or volume requirements,
take-or-pay or similar commitments of the Company or any other Person;
(g)    Contracts that involve any “Most Favored Nation” rights or obligations of
the Company or other Person or any other similar provision;
(h)    Contracts that restrict the ability of the Company to increase prices to
a customer who purchased a material amount of product from the Company in the
previous fiscal year, other than price quotations issued to large volume
customers in the ordinary course of business consistent with past practices;
(i)    Contracts of agency, sales representation, distribution or franchise that
cannot be canceled by the Company without payment or penalty upon notice of
thirty (30) days or less, and any powers of attorney or similar grants of
agency;
(j)    Contracts for the advertisement, display or promotion of any products or
services that cannot be canceled by the Company without payment or penalty upon
notice of thirty (30) days or less;
(k)    Contracts restricting in any manner the Company’s right (i) to compete
with any Person, (ii) to sell goods or services to any Person, (iii) to purchase
goods or services from any Person, or (iv) to solicit for employment or hire any
Person;
(l)    Contracts restricting in any manner any Person’s right (i) to compete
with the Company, (ii) to sell goods or services similar to those sold by the
Company, (iii) to purchase goods or services from the Company, or (iv) to
solicit for employment or hire any employee or consultant of the Company;
(m)    Contracts that contains any provision pursuant to which the Company is
obligated to indemnify or make any indemnification payments to any Person, other
than with respect to standard terms and conditions of an agreement for the
purchase or sale of products or services in the ordinary course of business;
(n)    Contracts with respect to the acquisition or disposition of any business,
assets or securities outside the ordinary course of business;


15







--------------------------------------------------------------------------------





(o)    limited liability company agreements, partnership agreements, joint
venture agreements and all other similar Contracts (however named) that involve
a sharing of profits, losses, costs or liabilities by the Company with another
other Person; and
(p)    each amendment, supplement and modification in respect of any of the
foregoing.
All of the Contracts, set forth on, or required to be set forth on, Schedule
3.14 (the “Material Contracts”) are in full force and effect and are valid and
enforceable in accordance with their terms, except as may be affected by Laws
relating to bankruptcy, reorganization, insolvency and creditors’ rights and by
the availability of injunctive relief, specific performance and other equitable
remedies. The Company is in compliance with the terms and requirements of each
such Material Contract and, to the Knowledge of the Company, each other Person
that is party to such Material Contract is in compliance with the terms and
requirements of such Material Contract. No event has occurred or circumstance
exists that (with or without notice or lapse of time) will contravene, conflict
with or result in a violation or breach of, or give the Company or any other
Person the right to declare a default or exercise any remedy under, or to
accelerate the maturity or performance of, or to cancel, terminate or modify,
any Material Contract. Since January 1, 2014, no Person has made any written
demand for renegotiation of any Material Contract. The Company has not released
or waived any of its rights under any Material Contract. There has been made
available to Purchaser in the Data Room a true, correct and complete copy of
each Material Contract, together with all amendments, waivers and other changes
thereto, and a true, correct and complete description of the material terms of
all oral Material Contracts.
Section 3.15    Permits. Schedule 3.15 contains a true, correct and complete
list of, and the Company possesses, all Permits that are required in order for
the Company to conduct the Business as presently conducted and as presently
proposed to be conducted. Sellers have made available to Purchaser true, correct
and complete copies of each Permit in the Data Room. All of the Permits are in
full force and effect. The Company has materially complied with since January 1,
2014, is in material compliance with, and since January 1, 2014 has operated its
business and maintained its assets in material compliance with all terms and
requirements of each of the Permits. Since January 1, 2014, the Company has not
received any written notification from any Governmental Authority or other
Person alleging any violation of any Permit by the Company.
Section 3.16    Compliance with Laws. The Company has materially complied with
since January 1, 2014, is in material compliance with, and since January 1, 2014
has operated its business and maintained its assets in material compliance with,
all applicable Laws and Orders and all agreements with any Governmental
Authorities. The Company has not received any written notification from any
Governmental Authority or other Person alleging any violation of any Law, Order
or agreement with any Governmental Authority by the Company. No event has
occurred or circumstance exists that (with or without notice or lapse of time)
would reasonably be expected to cause the Company to be in violation of any
applicable Law, Order or agreement with any Governmental Authority.
Section 3.17    Litigation, Claims and Awards. Except as set forth on Schedule
3.17, there are no, and since January 1, 2011 there have not been any,
Proceedings of any kind or nature pending


16







--------------------------------------------------------------------------------





or, to the Knowledge of the Company, threatened against the Company. Except as
set forth on Schedule 3.17, the Company is not a party to, or otherwise bound
by, any Order or other agreement entered into in connection with any Proceeding.
Except as set forth on Schedule 3.17, there are no, and since January 1, 2011
there have not been any, Proceedings of any kind or nature pending or, to the
Knowledge of the Company, threatened against any of the officers, directors or
Affiliates of the Company that would reasonably be expected to adversely affect
the business, operations (including results of operations), assets, liabilities,
or condition (including financial condition) of the Company or the consummation
of the transactions contemplated by this Agreement.
Section 3.18    Real Property. The Company does not own any real property.
Schedule 3.18 identifies by street address all real property leased or subleased
by the Company (“Leased Real Property”). All Leased Real Property is leased to
the Company pursuant to written leases, true, correct and complete copies of
which have been previously delivered to Purchaser in the Data Room. The Company
has not subleased any Leased Real Property. All options in favor of the Company
to extend the terms of the leases or to purchase the Leased Real Property, if
any, are valid, binding in full force and effect.
Section 3.19    Environmental Matters.
(a)    The Company is and since January 1, 2011 has been in material compliance
with all applicable Environmental Laws, which compliance includes the possession
by the Company of all permits and other governmental authorizations required
under all applicable Environmental Laws, and compliance with the terms and
conditions thereof, except for immaterial violations or deficiencies which are
not reasonably expected to impair or delay the consummation of the transactions
contemplated by this Agreement. Since January 1, 2011, the Company has not
received any written communication, whether from a Governmental Authority,
citizens group, employee or otherwise, that alleges that the Company is not in
such compliance.
(b)    There is no Environmental Claim pending or, to the Knowledge of the
Company, threatened against the Company or, to the Knowledge of the Company,
against any Person whose Liability for any Environmental Claim the Company has
retained or assumed either contractually or by operation of law.
(c)    To the Knowledge of the Company, without a duty of inquiry, there is no
asbestos contained in or forming part of any building, building component,
structure or office space owned, leased, operated or used by the Company.
(d)    The Company has made available to Purchaser, in the Data Room, all
assessments, reports, data, results of investigations or audits, and other
information that are in the possession of to the Company regarding environmental
matters pertaining to, or the environmental condition of, the Company’s
business, properties or assets, or the material compliance (or noncompliance) by
the Company with any Environmental Laws.
Section 3.20    Intellectual Property.


17







--------------------------------------------------------------------------------





(a)    All Intellectual Property used by the Company in the operation of its
business (“Company Intellectual Property”) is either owned by the Company, free
and clear of any and all Liens, or validly licensed to the Company pursuant to
written agreements. Schedule 3.20(a) contains a true, correct and complete list
of all of the Registered Intellectual Property and includes the current status
of the corresponding registrations, filings, applications and payments
(including the jurisdictions in which such filings have been made and the
registration or application numbers identifying such Registered Intellectual
Property). The Company owns good title to all of the Registered Intellectual
Property, free and clear of any and all Liens. All fees, payments and filings
due as of the Closing Date with respect to all of the Registered Intellectual
Property have been duly made, and the due dates specified in Schedule 3.20(a)
are true, correct and complete as of the Closing Date. All of the Registered
Intellectual Property is subsisting and in full force and effect and has not
expired or been cancelled or abandoned (except with respect to any Intellectual
Property specifically identified in Schedule 3.20(a) as being “expired,”
“lapsed,” or “abandoned”), and to the Knowledge of the Company, is valid. None
of the Registered Intellectual Property is subject to a compulsory license. The
Registered Intellectual Property has been prosecuted, issued, and maintained in
accordance with the legal and administrative requirements of the appropriate
jurisdictions. Except with respect to unregistered trademarks and service marks,
each owner listed on Schedule 3.20(a) is listed in the records of the
appropriate Governmental Authority as the owner of record of the Registered
Intellectual Property.
(b)    Schedule 3.20(b) sets forth a true, correct and complete list of all
Intellectual Property Licenses. All of the Intellectual Property Licenses are in
full force and effect and are valid and enforceable in accordance with their
terms. The Company and, to the Knowledge of the Company and Sellers, each other
Person that is party to such Intellectual Property License, is in compliance
with all terms and requirements of such Intellectual Property License. No event
has occurred or circumstance exists that (with or without notice or lapse of
time) may contravene, conflict with or result in a violation or breach by the
Company, or to the Knowledge of the Company, the other parties thereto, of, or
give the Company or any other Person the right to declare a default or exercise
any remedy under, or to accelerate the maturity or performance of, or to cancel,
terminate or modify, any Intellectual Property License. There are no
renegotiations, attempts to renegotiate or outstanding rights to negotiate any
amount to be paid or payable to or by the Company under any Intellectual
Property License, and no Person has made a written or oral demand for such
renegotiation. The Company has not released or waived any of its rights under
any Intellectual Property License.
(c)    All employees of the Company who have made contributions to the
development of any Company Intellectual Property have signed a confidentiality
and intellectual property assignment agreement or employment or similar
agreement containing confidentiality and intellectual property assignment
provisions pursuant to which they have assigned to the Company all of their
right, title and interest, if any, in and to the portions of such Company
Intellectual Property developed by them in the course of their employment by the
Company. All consultants and independent contractors engaged by the Company who
have made contributions to the development of any Company Intellectual Property
have entered into a work-made-for-hire or similar agreement or have otherwise
assigned to the Company all of their right, title and interest (including moral
rights, if any) in and to the portions of such Company Intellectual Property
developed by them in


18







--------------------------------------------------------------------------------





the course of their work for the Company. Other than the employees, consultants
and contractors referred to in this Section 3.20(c), no Person has made any
contribution to the development of any components of any Company Intellectual
Property owned by the Company that would result in any such Person acquiring any
right, title, or interest in or to such developments or any other Company
Intellectual Property owned by the Company.
(d)    The Company has used commercially reasonable efforts to protect the
proprietary nature of its Company Intellectual Property and to maintain in
confidence all of its trade secrets and confidential information. There has been
no disclosure to any third party of any confidential information or trade
secrets of the Company, except for disclosures to employees, contractors,
consultants or other third parties under agreements that prohibit use or
disclosure except in the performances of services to the Company.
(e)    The conduct of the Business as currently conducted (including without
limitation the design, development, reproduction, manufacture, branding,
marketing, use, distribution, import, licensing, provision and sale of the
Company’s products and services) and the exercise of the rights of the Company
relating to the Company Intellectual Property owned by the Company does not
infringe upon, misappropriate or otherwise violate the intellectual property
rights or other proprietary rights of any Person (including any right to privacy
or publicity) or constitute unfair competition or trade practices under the Laws
of any jurisdiction where the Company currently conduct business. Except as set
forth on Schedule 3.20(e), the Company has not received notice of any written
claims of any Persons relating to the scope, ownership or use of any of the
Company Intellectual Property.
(f)    To the Knowledge of the Company, no Person is misappropriating,
infringing, diluting or otherwise violating any of the Company Intellectual
Property owned by the Company. No Intellectual Property or other proprietary
right misappropriation, infringement, dilution or violation Proceedings have
been brought against any Person by the Company. All of the Company Intellectual
Property owned by the Company is fully transferable, alienable or licensable by
the Company without restriction and without payment of any kind to any Person.
The Company has not licensed or sublicensed its rights in any of the Company
Intellectual Property or received or granted, sold or otherwise disposed of any
such rights, other than pursuant to Intellectual Property Licenses.
(g)    Except as set forth on Schedule 3.20(g), the Company has not received
notice of any pending or threatened Proceeding challenging the use, ownership,
validity, enforceability or registerability of any of the Registered
Intellectual Property or alleging that the activities or the conduct of the
Business dilutes, misappropriates, infringes or constitutes the unauthorized use
of, or will dilute, misappropriate, infringe upon or constitute the unauthorized
use of, the Intellectual Property of any Person.
(h)    Except as identified on Schedule 3.20(h), no third party that has
licensed Intellectual Property to the Company has retained or been assigned by
the Company sole ownership of or has retained or been granted by the Company
exclusive license rights under any intellectual property rights in any
improvements or derivative works made by the Company under such license.


19







--------------------------------------------------------------------------------





(i)    Except as set forth on Schedule 3.20(i), the Company is not restricted or
limited from engaging in any line of business or from developing, using, making,
selling, offering for sale any product, service or technology, other than any
restrictions or limitations contained in the Off-the-Shelf Licenses. The Company
has not agreed to any custom or negotiated restrictions or limitations in any
Off-the-Shelf License.
(j)    Schedule 3.20(j) lists all software that is distributed as “open source
software” or under a similar licensing or distribution model (including the GNU
General Public License (GPL), GNU Lesser General Public License (LGPL), Mozilla
Public License (MPL), BSD licenses, the Artistic License, the Netscape Public
License, the Sun Community Source License (SCSL), the Sun Industry Standards
License (SISL) and the Apache License) (collectively, “Open Source Software”)
that has been incorporated into, linked with, distributed with or used in the
development of any Company Software. The Company has not used Open Source
Software in any manner that (A) requires the disclosure or distribution in
source code form of any Company Software, or any portion thereof other than such
Open Source Software, (B) requires the licensing of any Company Software for the
purpose of making derivative works, (C) imposes any restriction on the
consideration to be charged for the distribution of any Company Software, or (D)
imposes any other limitation, restriction or condition on the right of Company
to use or distribute any of the Company Software. With respect to any Open
Source Software that is used by the Company in the operation of its business,
the Company is in compliance with all applicable licenses with respect thereto,
complete copies of which have been made available to Purchaser.
(k)    Except as set forth on Schedule 3.20(k), neither the Company nor any
Person acting on its behalf has disclosed, delivered or licensed to any Person,
agreed to disclose, deliver or license to any Person, or permitted the
disclosure or delivery to any escrow agent or other Person of, any source code
for any Company Software except for disclosures to employees, contractors or
consultants under agreements that prohibit use or disclosure except in the
performances of services to the Company. Neither this Agreement nor the
transactions contemplated by this Agreement will result in, or entitle any
Person to demand, the disclosure, delivery or license of any source code for any
Company Software to any Person other than Purchaser.
(l)    Schedule 3.20(l) contains a complete and accurate list (by name and
version number) of all Company Software.
(m)    The Company has and implements a policy to document all known bugs,
errors and defects in the Company Software, and such documentation has been made
available to Purchaser. There are no bugs, errors or defects in the Company
Software that do, or may reasonably be expected to, adversely affect the value,
functionality or fitness of the intended purpose of such Company Software.
(n)    The following schedules set forth the information specified below. Copies
of each of the agreements, evaluations and other materials referred to below
have been made available to Purchaser.


20







--------------------------------------------------------------------------------





(i)    Schedule 3.20(n)(i) lists all third-party Software development tools and
utilities used to develop and build the Company Software and identifies the
agreements under which such tools and utilities were licensed.
(ii)    Schedule 3.20(n)(ii) lists all third-party Software (other than Open
Source Software distributed with the Company Software), and identifies the
agreements under which such third-party Software has been licensed.
(iii)    Schedule 3.20(n)(iii) identifies the physical location of the source
code repository for the Company Software (including in-process development
versions), which repository includes the source code and change history.
(iv)    Schedule 3.20(n)(iv) lists all materials required to update or issue
licenses for the Company Software, including materials for license key
generation.
(o)    The Company Software, the procedures and processes of the Company for
developing, supporting and maintaining the Company Software, and the
applications programming interfaces, protocols, data structures, command
structures and other interfaces with respect to the Company Software are
documented in a commercially reasonable manner that would permit Persons
generally skilled in the subject matter of such Company Software (including
applications therefor) (e.g., personnel experienced in the support of software,
maintenance of network equipment, etc.) to develop, support and maintain such
Company Software (including applications therefor) in accordance with industry
standards and without material disruption or interruption or effect on
performance.
Section 3.21    Employee Benefit Plans.
(a)    Schedule 3.21(a) contains a true and complete list of all Benefit Plans.
Neither the Company nor any ERISA Affiliate has any agreement, arrangement,
commitment or obligation, whether formal or informal, whether written or
unwritten and whether legally binding or not, to create, enter into or
contribute to any additional Benefit Plan, or to modify or amend any existing
Benefit Plan. There has been no amendment, interpretation or other announcement
(written or oral) by the Company, any ERISA Affiliate or any other Person
relating to, or change in participation or coverage under, any Benefit Plan
that, either alone or together with other such items or events, could materially
increase the expense of maintaining such Benefit Plan (or the Benefit Plans
taken as a whole) above the level of expense incurred with respect thereto for
fiscal year 2015. Each Benefit Plan can be amended or terminated by the Company
or an ERISA Affiliate at any time (whether before or after the Closing) and
without any liability or expense to the Company, any ERISA Affiliate, Purchaser,
any of Purchaser’s Affiliates or such Benefit Plan (other than for benefits
earned or accrued through the date of termination or amendment, reasonable
routine administrative expenses related thereto and any acceleration of vesting
required under applicable Law).
(b)    The Company has delivered to Purchaser, with respect to each Benefit Plan
(to the extent applicable thereto) true, correct and complete copies of: (i) all
documents embodying such Benefit Plan (including all amendments thereto) or, if
such Benefit Plan is not in writing, a written description of such Benefit Plan;
(ii) the last three annual reports (Form 5500 series and all


21







--------------------------------------------------------------------------------





schedules and financial statements attached thereto) filed with respect to such
Benefit Plan; (iii) the most recent summary plan description, and all summaries
of material modifications related thereto, distributed with respect to such
Benefit Plan; (iv) all Contracts relating to such Benefit Plan, including all
trust agreements, investment management agreements, annuity contracts, insurance
contracts, bonds, indemnification agreements and service provider agreements;
(v) the most recent determination letter issued by the IRS with respect to such
Benefit Plan or, if reliance is permitted under applicable IRS guidance, the
favorable opinion letter or advisory letter of the master and prototype or
volume submitter plan sponsor of such Benefit Plan; (vi) the most recent annual
actuarial valuation prepared for such Benefit Plan, if any; (vii) the most
recent financial statement prepared for such Benefit Plan; (viii) all written
communications to employees, or to any other individuals, to the extent that the
provisions of such Benefit Plan as described therein differ from such provisions
as set forth or described in the other information or materials furnished under
this Section 3.21(b); (ix) all non-routine correspondence to or from a
Governmental Authority relating to such Benefit Plan; and (x) all coverage,
nondiscrimination, top heavy and Code Section 415 tests performed with respect
to such Benefit Plan for the three most recently completed plan years.
(c)    With respect to each Benefit Plan: (i) such Benefit Plan was properly and
legally established; (ii) such Benefit Plan is, and at all times since inception
has been, maintained, administered, operated and funded in all material respects
in accordance with its terms and in compliance with all applicable provisions of
all applicable Laws, including, without limitation, ERISA and the Code; (iii)
the Company, each ERISA Affiliate and to the Knowledge of the Company, each
other Person (including each fiduciary of such Benefit Plan) have properly
performed all of their duties and obligations (whether arising by operation of
Law, by contract or otherwise) under or with respect to such Benefit Plan,
including, without limitation, all fiduciary, reporting, disclosure, and
notification duties and obligations; (iv) all returns, reports (including all
Form 5500 series annual reports, together with all schedules and audit reports
required with respect thereto), notices, statements and other disclosures
relating to such Benefit Plan required to be filed with any Governmental
Authority or provided to any Benefit Plan participant (or the beneficiary of any
such participant) have been properly filed or provided on or before their
respective due dates and were accurate in all material respects when so filed or
provided (or subsequently amended accordingly); (v) none of the Company, any
ERISA Affiliate or any fiduciary of such Benefit Plan has engaged in any
transaction or acted or failed to act in a manner that violates the fiduciary
requirements of ERISA or any other applicable Law; (vi) no transaction or event
has occurred or is threatened or about to occur (including, without limitation,
any of the transactions contemplated in or by this Agreement) that constitutes
or could constitute a prohibited transaction under Section 406 or 407 of ERISA
or under Section 4975 of the Code for which an exemption is not available; (vii)
all contributions, premiums and other payments due or required to be paid by the
Company to (or with respect to) such Benefit Plan have been paid on or before
their respective due dates and within the applicable time period prescribed by
ERISA, if any, or, if not yet due, have been accrued as a Liability on the
Financial Statements; and (viii) neither the Company nor any ERISA Affiliate has
incurred, and there exists no condition or set of circumstances in connection
with which the Company, any ERISA Affiliate or Purchaser could incur, directly
or indirectly, any material liability or expense under ERISA, the Code or any
other applicable Law, or pursuant to any indemnification or similar agreement,
with respect to such Benefit Plan.


22







--------------------------------------------------------------------------------





(d)    Each Benefit Plan that is intended to be qualified under Section 401(a)
of the Code is so qualified and its related trust and/or group annuity contract
is exempt from taxation under Section 501(a) of the Code. Each such Benefit
Plan: (i) is the subject of an unrevoked favorable determination letter from the
IRS with respect to such Benefit Plan’s qualified status under the Code, which
determination letter takes into account all Laws (and all changes thereto) for
which such a determination letter may be sought; (ii) has a timely filed request
for such a determination letter pending with the IRS or has remaining a period
of time under the Code or applicable Treasury Regulations or IRS pronouncements
in which to request, and to adopt any amendments necessary to obtain, such a
letter from the IRS; or (iii) is a prototype or volume submitter plan entitled,
under applicable IRS guidance, to rely on the favorable opinion or advisory
letter issued by the IRS to the sponsor of such prototype or volume submitter
plan. Nothing has occurred, or is reasonably expected by the Company or any
ERISA Affiliate to occur, that would adversely affect the qualification or
exemption of any such Benefit Plan or its related trust or group annuity
contract or require the filing of a submission under the IRS’s employee plans
compliance resolution system or the taking of any corrective action pursuant to
such system in order to maintain the qualified status of such Benefit Plan. No
such Benefit Plan is a “top-heavy plan,” as defined in Section 416 of the Code.
(e)    None of the Company or any ERISA Affiliate sponsors, maintains or
contributes to or has ever sponsored, maintained or contributed to (or been
obligated to sponsor, maintain or contribute to), or has any Liability or
potential Liability with respect to: (i) any “multiemployer plan,” as defined in
Section 3(37) or 4001(a)(3) of ERISA or 414(f) of the Code; (ii) any “multiple
employer plan,” within the meaning of Section 210, 4063 or 4064 of ERISA or
Section 413(c) of the Code; (iii) any employee benefit plan that is subject to
Section 302 of ERISA, Title IV of ERISA or Section 412 of the Code; (iv) any
“multiple employer welfare arrangement,” as defined in Section 3(40) of ERISA;
(v) any self-funded (or self-inured) group health plan; or (vi) any employee
benefit plan, program, policy or arrangement covering employees outside of the
United States or subject to the Laws of any jurisdiction other than the United
States.
(f)    None of the Benefit Plans provides severance, life insurance, medical or
other welfare benefits (within the meaning of Section 3(1) of ERISA) to any
current or former employee of the Company or any ERISA Affiliate (or to any
other Person) after his or her termination of employment or service, and neither
the Company nor any ERISA Affiliate has ever represented, promised or contracted
(whether in written or oral form) to any such employee or former employee (or to
any other Person) that such benefits would be provided, except to the extent
required by COBRA.
(g)    There are no actions, suits or claims (other than routine claims for
benefits) pending or, to the Knowledge of Company, threatened with respect to
(or against the assets of) any Benefit Plan, nor, to the Knowledge of the
Company, is there any basis for any such action, suit or claim. No Benefit Plan
is currently under investigation, audit or review, directly or indirectly, by
any Governmental Authority, and, to the Knowledge of the Company and each ERISA
Affiliate, no such action is contemplated or under consideration by any
Governmental Authority.


23







--------------------------------------------------------------------------------





(h)    None of the Company or any ERISA Affiliate has received services from (i)
any individual whom Company or an ERISA Affiliate treated as an independent
contractor, but who should have been treated as a common law employee of the
Company or ERISA Affiliate, or (ii) any individual who constituted a leased
employee of Company or an ERISA Affiliate under Section 414(n) of the Code.
(i)    The Company, each ERISA Affiliate and each Benefit Plan that is a “group
health plan” as defined in Section 733(a)(1) of ERISA (each, a “Health Plan”)
(i) is currently in compliance with the Patient Protection and Affordable Care
Act, Pub. L. No. 111-148 (“ACA”), the Health Care and Education Reconciliation
Act of 2010, Pub. L. No.111-152 (“HCERA”), and all regulations and guidance
issued thereunder (collectively, with ACA and HCERA, the “Health Care Reform
Laws”) and (ii) has been in material compliance with all Health Care Reform Laws
since March 23, 2010, in the case of each of clause (i) and (ii), to the extent
the Health Care Reform Laws are applicable thereto. No event has occurred, and
no condition or circumstance exists, that would reasonably be expected to
subject Company, any ERISA Affiliate or any Health Plan to penalties or excise
taxes under Code Section 4980D or 4980H or any other provision of the Health
Care Reform Laws. Any Health Plan intended to qualify as “grandfathered” under
Section 1251 of the ACA has continuously satisfied the requirements to be a
grandfathered plan since March 23, 2010. No Benefit Plan is a (pre- or
after-tax) “employer payment plan” or a health reimbursement arrangement not
integrated with an otherwise compliant group health plan (within the meaning of
IRS Notice 2013-54 and any subsequent guidance).
(j)    Neither the execution and delivery of this Agreement nor the consummation
of the transactions contemplated by this Agreement (either alone or upon the
occurrence of any additional or subsequent event(s)) will: (i) entitle any
individual to a transaction bonus, change-in-control payment, severance pay,
unemployment compensation or any other payment from the Company, ERISA
Affiliate, or any Benefit Plan; (ii) otherwise increase the amount of
compensation due to any such employee or forgive indebtedness owed by any
individual; (iii) result in any benefit or right becoming established or
increased, or accelerate the time of payment or vesting of any benefit under any
Benefit Plan, except to the extent required by Section 411(d)(3) of the Code;
(iv) require the Company or any ERISA Affiliate to transfer or set aside any
assets to fund or otherwise provide for any benefits for any individual; or (v)
impair any of the rights of the Company or any ERISA Affiliate with respect to
any Benefit Plan (including, without limitation, the right to amend or terminate
any Benefit Plan at any time and without any liability or expense to the
Company, any ERISA Affiliate, Purchaser, any of Purchaser’s Affiliates, or such
Benefit Plan (other than for benefits earned or accrued through the date of
termination or amendment, reasonable ordinary administrative expenses related
thereto and any acceleration of vesting required under applicable Law)).
Section 3.22    Employee Relations.
(a)    Except as set forth on Schedule 3.22(a), (i) no director, officer or
employee of the Company shall be entitled to any transaction bonuses,
change-in-control payments, severance rights, deferred compensation payments,
withdrawal liability under Multiemployer Plans and similar obligations that are
triggered by the transactions contemplated in this Agreement.; (ii) all


24







--------------------------------------------------------------------------------





employee bonus payments earned for the fiscal year ended December 31, 2015 have
been paid in full to each employee of the Company; and (iii) no bonuses to any
director, officer or employee of the Company are currently earned and unpaid.
(b)    To the Knowledge of the Company, no employee of the Company is a party
to, or otherwise bound by, any agreement, including any confidentiality,
non-competition or proprietary rights agreement, between such employee and the
Company or any other Person that materially adversely affects or will affect the
performance of such employee’s duties as an employee of the Company following
the Closing. To the Knowledge of the Company, no officer of the Company or Key
Seller intends to terminate employment with the Company prior to, at or
following the Closing.
(c)    To the Knowledge of the Company, no employees, independent contractors,
contractors for services, or consultants of the Company are in material
violation or breach of any term of any employment contract, invention assignment
agreement, patent disclosure agreement, non-competition agreement,
non-solicitation agreement, restrictive covenant, statutory obligation,
fiduciary duty or any other common law obligation owed to any former employer,
contractor, customer or client, relating to the right of any such employee,
contractor or consultant to be employed by the Company because of the nature of
the business conducted by the Company or to the use of trade secrets,
confidential or proprietary information of others. Since January 1, 2014, the
Company has not received any written notice alleging that any such violation has
occurred.
(d)    There is not presently any pending or, to the Knowledge of the Company,
threatened: (i) strike, slowdown, picketing, work stoppage or employee grievance
process affecting the Company; or (ii) charge, grievance Proceeding or other
claim against or affecting the Company relating to the alleged violation of any
Law pertaining to labor relations or employment matters, including any charge or
complaint filed by an employee or union with the National Labor Relations Board,
the Equal Employment Opportunity Commission or any comparable Governmental
Authority for which the Company has received written notice. The Company is in
compliance in all material respects with the United States Immigration Reform
and Control Act.
(e)    All material personnel policies and procedures applicable to employees of
the Company are in writing. The Company has made available to Purchaser in the
Data Room, true, complete and correct copies of all written personnel manuals,
handbooks, policies, rules or procedures applicable to employees of the Company.
(f)    To the Knowledge of the Company, no current or former director, officer
or employee of the Company has any valid claim against the Company (whether
under Law, any employment agreement or otherwise) on account of or for: (i)
overtime pay, other than overtime pay for the current payroll period; (ii) wages
or salaries, other than wages or salaries for the current payroll period; (iii)
vacations, holidays, sick leave, time off or pay in lieu of vacation, holiday,
sick leave or time off, other than vacation, holiday, sick leave or time off (or
pay in lieu thereof) earned in the eighteen (18)-month period immediately prior
to the date of this Agreement; or (iv) any other amounts (including bonuses,
benefits, reimbursement of business expenses or other employment-related
payments) other than amounts accrued for on the Financial Statements. The
Company have made all required payments to the relevant unemployment
compensation reserve account with the


25







--------------------------------------------------------------------------------





appropriate governmental departments with respect to their employees, and such
accounts have positive balances.
(g)    Schedule 3.22(g) contains a true, correct and complete list of all
employees of the Company as of the date of this Agreement whose annual
compensation exceeds one hundred thousand dollars ($100,000), together with
their respective base salaries, bonuses and positions. Schedule 3.22(g)
correctly states the number of employees laid off by the Company in the ninety
(90) days preceding the date hereof.
(h)    The employment of the Company’ employees is terminable at will without
cost to the Company except for payments required under the Benefit Plans and the
payment of accrued salaries or wages and vacation pay.
(i)    There are no outstanding loans between the Company and its employees. No
assurances or undertakings have been given to any of the employees of the
Company as to the continuation, introduction, increase or improvement of any
terms and conditions, remuneration, benefits or other bonus or incentive scheme.
Section 3.23    Customers. No customer of the Company that has purchased one
hundred thousand dollars ($100,000) or more of products or services from the
Company during any of the three most recent fiscal years ended has indicated
that it intends to terminate its business relationship with the Company or that
it intends to limit or alter its business relationship with the Company in any
material respect. Neither the Company nor Sellers have any actual knowledge of
any past or present fact, situation, circumstance, status, condition,
occurrence, event or transaction that would reasonably be anticipated to cause
or result in the termination, limitation or alteration of the business
relationship between any such customer and the Company other than as generally
applicable to the industry of the Company.
Section 3.24    Products and Services.
(a)    The products and services developed, distributed, licensed, sold,
delivered, or leased by the Company since its inception (the “Products”) have
conformed in all material respects with (i) all applicable contractual
commitments, including all express and implied warranties of the Company, (ii)
the Company’s published product specifications, and (iii) with all regulations
and other mandatory requirements of any applicable Governmental Authority.
(b)    Schedule 3.24(b) lists all agreements pursuant to which the Company is
obligated to provide maintenance, support or similar services with respect to
the Products (such agreements, the “Support Agreements”). No Support Agreement
obligates the Company to provide any improvement, enhancement, change in
functionality or other alteration to the performance of any product, other than
error corrections and upgrades if and when made available to the Company’s
customers generally. The Company has not granted any other Persons the right to
furnish support or maintenance services with respect to any Products.
Section 3.25    Bank Accounts. Schedule 3.25 contains a list showing: (a) the
name of each bank, safe deposit company or other financial institution in which
the Company has an account,


26







--------------------------------------------------------------------------------





lock box or safe deposit box; (b) the names of all Persons authorized to draw
thereon or to have access thereto and the names of all Persons, if any, holding
powers of attorney from the Company; and (c) all instruments or agreements to
which the Company is a party as an endorser, surety or guarantor, other than
checks endorsed for collection or deposit in the ordinary course of business
consistent with past practices.
Section 3.26    Related Parties Transactions. The Company has not entered into
any Contracts or other ongoing business relationships with any Related Party
other than normal employment arrangements and Benefit Plans. The Company is not
owed nor owes any amount from or to the Related Parties (excluding employee
compensation and other ordinary incidents of employment). None of the Company
or, to the Knowledge of the Company, any Seller or any Related Party has an
interest directly or indirectly in any business, corporate or otherwise, that is
in competition with the Business.
Section 3.27    Brokers. With the exception of Pacific Crest Securities, none of
Sellers, any of their Affiliates or the Company has dealt with any Person who is
entitled to a broker’s commission, finder’s fee, investment banker’s fee or
similar payment from Purchaser or the Company for arranging the transactions
contemplated by this Agreement or introducing the parties to each other.
Section 3.28    No Omissions. The representations and warranties of the Company
and Sellers in this Agreement, and all representations, warranties and
statements of the Company and Sellers contained in any schedule, financial
statement, exhibit, list or document delivered pursuant hereto or in connection
herewith, do not omit to state a material fact necessary in order to make the
representations, warranties or statements contained herein or therein not
misleading.
ARTICLE IV    
INDIVIDUAL REPRESENTATIONS AND WARRANTIES OF SELLERS
Each Seller hereby represents and warrants to Purchaser with respect to such
Seller (and only such Seller) that the statements set forth in this Article IV
with respect to such Seller are true and correct as of the date of this
Agreement (unless made as of a specific date, in which case such representations
and warranties are true and correct as of such date). No specific representation
or warranty shall limit the generality or applicability of a more general
representation or warranty.
Section 4.1    Organization, Existence and Good Standing. If Seller is a
corporation, limited partnership, limited liability company, bank, trust
company, trust or other entity, Seller is duly organized, validly existing and
in good standing under the Laws of its jurisdiction of incorporation, formation
or organization (as applicable). Seller has full power and authority to own all
of its properties and assets and to carry on its business as presently
conducted, except where the failure to have such power and authority would not
have a Material Adverse Effect.
Section 4.2    Power and Authority. Seller has full power and authority to
execute and perform this Agreement and all the other Transaction Documents to be
executed or delivered by Seller in connection with the transactions contemplated
by this Agreement. If Seller is a corporation, limited partnership, limited
liability company, bank, trust company, trust or other entity, the execution and
delivery of this Agreement and the other Transaction Documents by Seller and the


27







--------------------------------------------------------------------------------





performance by it of all of its obligations under this Agreement and the other
Transaction Documents have been duly approved prior to the date of this
Agreement by all requisite action of its board of directors. The approval of
Seller’s stockholders for Seller to execute this Agreement and the other
Transaction Documents to which Seller is a party or consummate the transactions
contemplated by this Agreement is either not required or has been duly given. No
other approvals or actions are necessary on the part of Seller to authorize the
execution, delivery and performance of this Agreement and the other Transaction
Documents by Seller and the consummation by Seller of the transactions
contemplated herein and therein.
Section 4.3    Enforceability. This Agreement has been duly authorized, executed
and delivered by Seller and constitutes a legal, valid and binding agreement of
Seller, enforceable against Seller in accordance with its terms, except to the
extent enforcement may be affected by Laws relating to bankruptcy,
reorganization, insolvency and creditors’ rights and by the availability of
injunctive relief, specific performance and other equitable remedies. At the
Closing, the Transaction Documents to be executed and delivered by Seller will
be duly executed and delivered by Seller and will constitute valid and binding
obligations of Seller, enforceable in accordance with their terms, except to the
extent enforcement may be affected by Laws relating to bankruptcy,
reorganization, insolvency and creditors’ rights and by the availability of
injunctive relief, specific performance and other equitable remedies.
Section 4.4    Consents; Non-contravention. Seller does not need to give any
notice to, make any filing with or obtain any authorization, consent, Order or
approval of any Governmental Authority or any other Person in connection with
the execution and delivery of this Agreement and the other Transaction Documents
or the consummation of the transactions contemplated herein and therein. Neither
the execution, delivery and performance of this Agreement and the other
Transaction Documents, nor the consummation of the transactions contemplated
herein and therein: (a) will violate any provision of the Governing Documents of
Seller (if Seller is a corporation, limited partnership, limited liability
company, bank, trust company, trust or other entity); (b) will conflict with,
result in a breach of, constitute a default under, result in the acceleration
of, or constitute an event creating rights of acceleration, termination,
modification or cancellation under any material Contract or Permit to which
Seller is a party, subject or otherwise bound; (c) will violate any Law or Order
to which Seller or any of Seller’s assets is subject or otherwise bound; or (d)
will result in the creation or imposition of any Lien upon any of the assets of
Seller.
Section 4.5    Title to Shares. Seller owns the number of Shares and Share
Equivalents listed opposite Seller’s name on Schedule 3.5, free and clear of all
Liens, other than agreements between the Company and Sellers that will be
terminated as of the Closing.
ARTICLE V    
REPRESENTATIONS AND WARRANTIES OF PURCHASER
Purchaser hereby represents and warrants to the Company and Sellers that the
statements set forth in this Article V are true and correct as of the date of
this Agreement (unless made as of a specific date, in which case such
representations and warranties are true and correct as of such date). No
specific representation or warranty shall limit the generality or applicability
of a more general representation or warranty.


28







--------------------------------------------------------------------------------





Section 5.1    Organization, Existence and Good Standing. Purchaser is a
corporation duly organized, validly existing and in good standing under the Laws
of the state of Delaware.
Section 5.2    Power and Authority. Purchaser has full corporate power and
authority to enter into and perform this Agreement and all the other Transaction
Documents to be executed or delivered by Purchaser in connection with the
transactions contemplated by this Agreement. The execution, delivery and
performance of this Agreement and the other Transaction Documents by Purchaser
and the consummation by Purchaser of the transactions contemplated in this
Agreement.
Section 5.3    Enforceability. This Agreement has been duly authorized, executed
and delivered by duly authorized officers or other signatories of Purchaser and
constitutes a valid and binding obligation of Purchaser, enforceable against
Purchaser in accordance with its terms, except to the extent enforcement may be
affected by Laws relating to bankruptcy, reorganization, insolvency and
creditors’ rights and by the availability of injunctive relief, specific
performance and other equitable remedies. At the Closing, the Transaction
Documents to be executed and delivered by Purchaser will be duly executed and
delivered by duly authorized officers of Purchaser and will constitute valid and
binding obligations of Purchaser, enforceable in accordance with their terms,
except to the extent enforcement may be affected by Laws relating to bankruptcy,
reorganization, insolvency and creditors’ rights and by the availability of
injunctive relief, specific performance and other equitable remedies.
Section 5.4    Brokers. Neither Purchaser nor any of its Affiliates has dealt
with any Person who is entitled to a broker’s commission, finder’s fee,
investment banker’s fee or similar payment for arranging the transactions
contemplated by this Agreement or introducing the parties to each other.
ARTICLE VI    
COVENANTS OF THE COMPANY AND SELLERS
Section 6.1    Non-Competition. In consideration of the benefits of this
Agreement to Sellers and in order to induce Purchaser to enter into this
Agreement, each Key Seller hereby individually covenants and agrees that, from
and after the Closing and until the third anniversary of the Closing Date, such
Key Seller and its Affiliates shall not, directly or indirectly, as a partner,
stockholder, member, proprietor, consultant, joint venturer, investor or in any
other capacity, engage in, or own, manage, operate or control, or participate in
the ownership, management, operation or control of, any business or entity that
engages in any business that is in direct or indirect competition with the
Business as presently conducted or as proposed to be conducted; provided,
however, that nothing herein shall prohibit any Seller and its Affiliates from
owning, in the aggregate, not more than five percent (5%) of any class of
securities of a publicly traded entity in any of the foregoing lines of business
so long as neither such Seller nor any of its Affiliates participates in any way
in the management, operation or control of such entity.
Section 6.2    Non-Solicitation of Customers and Suppliers. In consideration of
the benefits of this Agreement to Sellers and in order to induce Purchaser to
enter into this Agreement, each Key Seller hereby individually covenants and
agrees that, from and after the Closing and until the third anniversary of the
Closing Date, such Key Seller and its Affiliates shall not, directly or


29







--------------------------------------------------------------------------------





indirectly, as a partner, stockholder, member, proprietor, consultant, joint
venturer, investor or in any other capacity, solicit or attempt to solicit or
take any actions calculated to persuade (or that would otherwise reasonably be
expected to cause) any Person who is a customer, supplier, distributor,
licensor, licensee, sales representative, sales agent, consultant or any other
business relation of the Company prior to or after the Closing to cease doing
business with, or to alter or limit its business relationship with, the Company.
Neither such Key Seller nor any of its Affiliates shall take any action designed
or intended to have the effect of discouraging any customer, supplier,
distributor, licensor, licensee, sales representative, sales agent, consultant
or any other business relation of the Company from maintaining the same business
relationships with the Company after the Closing as such Person maintained with
the Company prior to the Closing.
Section 6.3    Non-Solicitation of Employees. In consideration of the benefits
of this Agreement to Sellers and in order to induce Purchaser to enter into this
Agreement, each Key Seller hereby individually covenants and agrees that, from
and after the Closing and until the third anniversary of the Closing Date, such
Key Seller and its Affiliates shall not, directly or indirectly, as a partner,
stockholder, member, proprietor, consultant, joint venturer, investor or in any
other capacity, hire or solicit to perform services (as an employee, consultant
or otherwise) any Persons who are or, within the twelve (12)-month period
immediately preceding such Key Seller’s or such Affiliate’s action, were
employees of the Company or take any actions intended to persuade any such
employee of the Company to terminate his or her association with the Company;
provided, however, that general solicitations of employment published in a
journal, newspaper or other publication of general circulation or listed on any
internet job site and not specifically directed towards such employees shall not
be deemed to constitute solicitation for purposes of this Section 6.3.
Section 6.4    Confidentiality. In consideration of the benefits of this
Agreement to Sellers and in order to induce Purchaser to enter into this
Agreement, (i) each Seller hereby individually covenants and agrees that, from
and after the Closing such Seller and its Affiliates shall keep confidential and
not disclose to any other Person any confidential information regarding the
Company, and (ii) each member of the Seller Group hereby individually covenants
and agrees that, from and after the Closing, such member and its Affiliates
shall not use for their own benefit or the benefit of any other Person any
confidential information regarding the Company. The obligation of each Seller
and its Affiliates under this Section 6.4 shall not apply to information that:
(a) is or becomes generally available to the public without breach of the
commitment provided for in this Section 6.4; or (b) is required to be disclosed
by Law or Order of a court or tribunal or other Governmental Authority, provided
that such Key Seller shall notify Purchaser as early as reasonably practicable
prior to disclosure to allow Purchaser to take appropriate measures to preserve
the confidentiality of such information.
Section 6.5    Additional Agreements Regarding Restrictive Covenants. Each of
the parties agrees that the relevant public policy aspects of the covenants
contained in Section 6.1, Section 6.2 and Section 6.3 have been discussed, and
that every effort has been made to limit the restrictions placed upon each Key
Seller and its Affiliates to those that are reasonable and necessary to protect
Purchaser’s legitimate interests. Accordingly, each Key Seller agrees that the
covenants contained in Section 6.1, Section 6.2 and Section 6.3 are reasonable
with respect to duration, geographical


30







--------------------------------------------------------------------------------





area and scope. Each Seller further acknowledges that the covenants in Section
6.1, Section 6.2 and Section 6.3 are a material inducement for Purchaser to
enter into this Agreement. If any covenant in Section 6.1, Section 6.2 and
Section 6.3 is held to be unreasonable, arbitrary, or against public policy, the
parties agree that such covenant will be considered to be divisible with respect
to scope, time, and geographic area, and such lesser scope, time, or geographic
area, or all of them, as a court of competent jurisdiction may determine to be
reasonable, not arbitrary, or not against public policy, will be effective,
binding, and enforceable against each of the Key Sellers and their respective
Affiliates. Each Key Seller acknowledges that a breach or threatened breach of
any of the covenants contained in Section 6.1, Section 6.2, Section 6.3 and
Section 6.4 may give rise to an irreparable harm to Purchaser for which monetary
damages may not be an adequate remedy, and each Key Seller agrees that in the
event of a breach or threatened breach by such Key Seller of any such covenants,
then in addition to any and all other rights and remedies that may be available
to it in respect of such breach, Purchaser will be entitled to seek equitable
relief, including a temporary restraining order, an injunction, specific
performance and any other relief that may be available from a court of competent
jurisdiction.
Section 6.6    Covenant Terminating 401(k) Plan. Prior to the Closing Date, the
Company shall (a) have terminated each Benefit Plan that is intended to
constitute a 401(k) plan (each, a “Company 401(k) Plan”) effective no later than
the day immediately preceding the Closing Date; (b) adopted any and all
amendments to each Company 401(k) Plan as may be necessary to ensure compliance
with all applicable requirements of the Code (including all qualification
requirements); and (c) taken all other actions as Purchaser may direct in
connection with the termination of any Company 401(k) Plan. The Company shall,
prior to the Closing Date, provide Purchaser with evidence satisfactory to
Purchaser that: (x) each Company 401(k) Plan has been terminated effective no
later than the day before the Closing Date pursuant to resolutions of the board
of directors (or other governing body) of the Company (the form and substance of
such resolutions shall be subject to the prior review and approval of
Purchaser); (y) each Company 401(k) Plan has been amended to ensure compliance
with all applicable requirements of the Code, including all qualification
requirements (the form and substance of such amendments shall be subject to the
prior review and approval of Purchaser); and (z) all other actions directed by
Purchaser in connection with the termination of any Company 401(k) Plan have
been taken.
Section 6.7    Covenant Regarding Discharge of Indebtedness. Prior to the
Closing Date, the Indebtedness shall have been paid off by the Company and
discharged in full.
Section 6.8    Company Indemnification.
(a)    Prior to the Closing, the Company shall obtain a fully prepaid (or
“tail”) directors’ and officers’ liability insurance policy covering each
officer and director currently covered by the Company’s directors’ and officers’
liability insurance policy for acts or omissions occurring prior to the Closing
Date with respect to any matter claimed against such Person by reason of him or
her serving in such capacity on terms (including with respect to coverage and
amount) no less favorable in the aggregate than those of such policy in effect
on the date of this Agreement, with coverage for no less than six (6) years
following the Closing Date; and the cost of such policy shall be deemed a
Transaction Expense. Purchaser shall not take any action that would result in
the such


31







--------------------------------------------------------------------------------





policy not being in full force and effect for such six year period following the
Closing Date provided, for purposes of clarification, neither Purchaser nor
Company shall be required to pay any premiums or incur any other costs or
expenses in order to maintain such policy.
(b)    The Governing Documents shall contain provisions no less favorable with
respect to indemnification, advancement of expenses and exculpation of former or
present directors and officers (the “Indemnified Company Officers and
Directors”) than are set forth in the Governing Documents as in effect
immediately prior to the Closing Date, which provisions shall not be amended,
repealed or otherwise modified for a period of six years from the Closing Date
in any manner that would adversely affect the rights thereunder of any such
Indemnified Company Officer and Director; provided, however that Purchaser shall
have no obligation to maintain the existence of Company for any specified period
following the Closing Date; and, provided, further, that if Company’s existence
shall cease, proper provision shall be made so that the successors and assigns
of Company, shall assume the obligations set forth in this Section 6.8.
(c)    Notwithstanding the foregoing, the obligations of Purchaser pursuant to
this Section 6.8: (a) shall be subject to all limitations and qualifications
under applicable Law as in effect from time to time and (b) shall not release or
excuse any Person from its obligations under this Agreement or any other
Transaction Document. No Person shall have any right of contribution,
indemnification, exculpation or right to advancement of expenses from Purchaser
with respect to any Damages claimed by Purchaser against such Person pursuant to
Article VII, and if any Indemnified Company Officer and Director seeks
indemnification pursuant to this Section 6.8, the amount of such claim is
Damages that may be claimed by Parent or Surviving Corporation pursuant to
Article VII to the extent that the subject matter is a breach of any
representation or warranty of Company or Seller in this Agreement or in any
Transaction Document.
Section 6.9    Guaranty. Aspen Technology, Inc., a Delaware corporation
(the “Guarantor”), hereby unconditionally and irrevocably guarantees to the
Sellers, and their successors and permitted assigns, the due and punctual
payment and performance by the Purchaser of the payment and performance of the
obligations of Purchaser under Section 2.7 (the “Guaranteed Obligations”);
provided, however, that Guarantor shall have no obligation to make payment with
respect to or otherwise perform a Guaranteed Obligation unless and until such
Guaranteed Obligation has become due, written demand for payment or performance
has been made to Purchaser, and Purchaser has failed to make payment or
otherwise perform within ten (10) days of such demand. Except as set forth
above, (i) Guarantor waives all rights it may have now or in the future under
any statute, or at common law, or at law or in equity, or otherwise, to compel
the Sellers to proceed in respect of the Guaranteed Obligations against
Purchaser or any other party or against any security for the payment and
performance of the Guaranteed Obligations before proceeding against, or as a
condition to proceeding against, Guarantor; (ii) the Sellers shall not be
obligated (although it is entitled, at its option) to proceed against Purchaser
before seeking satisfaction from Guarantor; and (iii) Guarantor unconditionally
waives, to the fullest extent permitted by law, (w) notice of any matters
described herein, (x) all notices which may be required by statute, rule or law
to preserve intact any rights against Guarantor, including any demand,
presentment and protest, proof of notice of nonpayment under this Agreement and
notice of default or any failure of Purchaser to perform or comply with any
term, covenant or condition of this Agreement, (y) any requirement of diligence


32







--------------------------------------------------------------------------------





or, except as specifically provided in this Agreement, to exhaust any remedies
or to mitigate damages resulting from Purchaser’s default under this Agreement,
and (z) any defense based on any statute of limitations. Guarantor hereby
represents and warrants to the Sellers as of the date hereof that: (I) it
possesses full corporate power and authority to execute and deliver this
Agreement and to guarantee the Guaranteed Obligations in accordance with the
provisions hereof; (II) the execution and delivery of this Agreement has been
duly authorized by all requisite corporate action on the part of it; and (III)
this Agreement has been duly and validly executed and delivered by it and
constitutes the valid and binding obligation of it, enforceable against it in
accordance with its terms except as enforceability may be limited by bankruptcy,
insolvency or other similar laws relating to the enforcement of creditors’
rights generally and by general equitable principles.
ARTICLE VII    
INDEMNIFICATION
Section 7.1    Sellers’ Indemnification Obligations.
(a)    Subject to the provisions of this Article VII, Seller Group and PTC shall
indemnify, defend and hold harmless (on a several and not joint basis) Purchaser
and its Affiliates (including the Company) and each of their respective
directors, managers, officers, members, stockholders, partners, employees,
agents, representatives, successors and assigns (“Purchaser Indemnitees”), for,
from and against any and all Damages sustained or incurred by any Purchaser
Indemnitee to the extent caused by, arising out of, resulting from, attributable
to or in any way incidental to the occurrence of:
(i)    any inaccuracy in or breach of any representation and warranty made by
the Company herein in each case without giving effect to any “materiality” or
“Material Adverse Effect” qualifications therein;
(ii)    any Indebtedness or Transaction Expenses that are not paid or satisfied
in full at the Closing;
(iii)    any Taxes that are not paid or satisfied in full as of the Closing Date
and that are imposed on the Company with respect to (i) any taxable period
ending on or before the Closing Date, or (ii) the portion through the end of the
Closing Date of any Straddle Period (as calculated in the manner set forth in
Section 8.2), in each case to the extent the Liability for such Taxes exceeds
the amount of such Taxes taken into account in the computation of Final Closing
Date Working Capital;
(iv)    license fees owed and not paid as of the Closing Date, net of the
“reserve for software license” on the Preliminary Closing Date Balance Sheet,
for specified licenses of “off-the-shelf” software currently used in the
Company’s business; and
(v)    any breach by the Seller Representative of, or any failure of the Seller
Representative to comply with, any of the covenants or other obligations under
this Agreement or in any Transaction Document to be performed or complied with
by the Seller Representative (including obligations under this Article VII).


33







--------------------------------------------------------------------------------





(b)    Subject to the provisions of this Article VII, each Seller shall
indemnify, and hold harmless (on several and not on a joint basis) Purchaser
Indemnitees for, from and against any and all Damages sustained or incurred by
any Purchaser Indemnitee to the extent caused by, arising out of, resulting
from, attributable to or in any way incidental to the occurrence of:
(i)    any inaccuracy in or breach of any representation and warranty made by
such Seller herein in each case without giving effect to any “materiality” or
“Material Adverse Effect” qualifications therein; and
(ii)    any breach by such Seller of, or any failure of such Seller to comply
with, any of the covenants or other obligations under this Agreement or in any
Transaction Document to be performed or complied with by such Seller.
Section 7.2    Survival
(a)    Except as provided in Section 7.2(b), the representations and warranties
of the Company and Sellers contained in this Agreement and all related rights to
indemnification shall survive the Closing as set forth in this Section 7.2 and
shall terminate on the date that is eighteen (18) months after the Closing Date.
Each agreement, covenant or obligation contained in this Agreement, and all
associated rights to indemnification, shall survive the Closing and shall
continue in full force thereafter until all Liability hereunder relating thereto
is barred by all applicable statutes of limitation, subject to any applicable
limitation expressly stated herein.
(b)    Notwithstanding Section 7.2(a), (i) all Claims and related rights to
indemnification based on fraud or willful misrepresentation of on a breach or
inaccuracy of a Fundamental Representation shall survive the Closing
indefinitely; (ii) all Claims and related rights to indemnification based on a
breach or inaccuracy of any Extended Representation shall survive the Closing
until thirty (30) days after the expiration of the applicable statute of
limitations, and (iii) all Claims and related rights to indemnification based on
a breach or inaccuracy of Section 3.20 shall survive the Closing until the
36-month anniversary of the Closing Date.
(c)    For each Claim for indemnification hereunder regarding a representation,
warranty, agreement, covenant or obligation that is made pursuant to Section
7.4(a) before the expiration of such representation, warranty, agreement,
covenant or obligation, such Claim and associated right to indemnification will
not terminate until the final determination and satisfaction of such Claim.
(d)    It is the express intent of the parties that, if the applicable survival
period for an item as contemplated by this Section 7.2 is longer than the
statute of limitations that would otherwise have been applicable to such item,
then, by contract, the applicable statute of limitations with respect to such
items shall be increased to the extended survival period contemplated hereby.
The parties further acknowledge that the survival periods set forth in this
Section 7.2 for the assertion of claims under this Agreement are the result of
an arm’s-length negotiation among the parties and that the parties intend for
the time periods to be enforced as agreed by the parties.


34







--------------------------------------------------------------------------------





Section 7.3    Limitation on Sellers’ Indemnification Obligations. Sellers’
obligations pursuant to the provisions of Section 7.1 are subject to the
following limitations:
(a)    Purchaser Indemnitees shall not be entitled to recover any Damages with
respect to any claims brought under Section 7.1(a)(i) unless and until the total
amount of Damages that Purchaser Indemnitees would recover with respect to
claims brought under Section 7.1(a)(i), but for this Section 7.3(a),
collectively exceeds three hundred seventy thousand dollars ($370,000) (the
“Basket”). Once the total amount of Damages that Purchaser Indemnitees would
recover collectively with respect to claims brought under Section 7.1(a)(i), but
for this Section 7.3(a), exceeds the Basket, Purchaser Indemnitees shall be
entitled to recover all of the aggregate Damages sustained or incurred by
Purchaser Indemnitees with respect to claims brought under Section 7.1(a)(i)
(subject to the other limitations set forth in this Article VII). The foregoing
limitation shall not apply to recovery under Section 7.1(a)(i) for breaches of
one or more of the Fundamental Representations or for breaches of the
representations and warranties in Sections 3.12 or 3.20.
(b)    Except as provided in the following sentence, the Sellers’ obligations to
provide indemnification under this Article VII, in the aggregate, will not
exceed an amount equal to 15% of the Purchase Price. The foregoing
notwithstanding, with respect to Damages based on (i) a breach or inaccuracy of
the representations and warranties set forth in Section 3.20, the Sellers’
obligations to provide indemnification in respect thereof pursuant to this
Article VII will not exceed an amount equal to 35% of the Purchase Price, and
(ii) (A) a breach or inaccuracy of any Fundamental Representation or any
representations or warranties set forth in Section 3.12 and (B) any claims
brought under Section 7.1(a)(ii) – (v), the Sellers’ aggregate obligations to
provide indemnification in respect thereof pursuant to this Article VII will not
exceed, when aggregated with all other Claims for indemnification under this
Article VII, an amount equal to the Purchase Price.
(c)    Each Purchaser Indemnitee agrees to take all commercially reasonable
steps to mitigate their respective Damages upon and after becoming aware of any
event or condition which would reasonably be expected to give rise to any
Damages that is indemnifiable hereunder.
(d)    To the extent that any breach of the representations set forth in Section
3.12 results in any additional U.S. federal or state Income Tax liability of the
Company or the Purchaser and its Affiliates for taxable periods (or portions
thereof) beginning after the Closing Date (as compared with the U.S. federal and
state Income Tax liability of the Company or the Purchaser and its Affiliates
for taxable periods (or portions thereof) beginning after the Closing Date as
determined without regard to such breach), Sellers shall not have any
indemnification obligation under Section 7.1(a)(i) unless and until (x) the
amount of any additional income of the Company or the Purchaser and its
Affiliates resulting from such breach and giving rise to such Tax liability
exceeds the aggregate amount of any net operating loss carryforwards shown on
the Company’s final U.S. federal Income Tax Return (to the extent not previously
taken into account in computing the amount of Sellers’s indemnification
obligation under Section 7.1(a)(iii)), and (y) the amount of the Company’s or
the Purchaser’s and its Affiliate’s Income Tax liability attributable to such
breach exceeds the amount of any research and development credit carryforwards
shown on the Company’s final U.S. federal Income Tax Return (to the extent not
previously taken into account in computing the amount of Sellers’s
indemnification obligation under Section 7.1(a)(iii)). For the avoidance of
doubt, in


35







--------------------------------------------------------------------------------





computing the amount of Sellers’s indemnification obligation under Section
7.1(a)(iii), the amount of any net operating loss carryforwards or research and
development credit carryforwards which have previously been taken into account
in determining any indemnification obligations of Sellers under this Section
7.3(d) shall be disregarded.
Section 7.4    Indemnification Procedures.
(a)    If any Purchaser Indemnitee believes that it has sustained or incurred
any Damages for which it may be entitled to indemnification, such Purchaser
Indemnitee shall notify the Seller Representative in writing (the “Claim
Notice”) stating whether the claim for indemnification relates to a Third Party
Claim, a brief description of the relevant facts supporting such claim for
indemnification and an estimate of the Damage. A failure by a Purchaser
Indemnitee to give timely, complete or accurate notice as provided in this
Article VII will not affect the rights or obligations of any party hereunder
except and only to the extent that, as a result of such failure, any party
entitled to receive such notice is adversely affected as a result of such
failure to give timely notice.
(b)    Subject to Section 7.4(d), if a Claim Notice regards a Third Party Claim,
upon delivery to the Purchaser Indemnitee of an unqualified written
acknowledgement of the Indemnifying Party’s indemnification obligations under
this Agreement with respect to the Third Party Claim in question, the
Indemnifying Party shall have the right to conduct and control, through counsel
of its choosing, the defense, compromise and settlement of any Third Party Claim
as to which indemnification is sought by any Purchaser Indemnitee from any
Indemnifying Party hereunder. The Indemnifying Party shall notify the Purchaser
Indemnitee in writing within fifteen (15) Business Days after receipt of the
notice of Third Party Claim given by the Purchaser Indemnitee to the
Indemnifying Party under Section 7.4(a) of its election to assume the defense of
such Third Party Claim. To the extent of a valid Claim pursuant to this Article
VII and subject to the limitations set forth in this Article VII, the
Indemnifying Party shall be liable for the fees and expenses of counsel employed
by the Purchaser Indemnitee for any period during which the Indemnifying Party
has not assumed the defense of any such Third Party Claim. The Purchaser
Indemnitee may participate, through counsel chosen by it and at its own expense,
in the defense of any such Third Party Claim as to which the Indemnifying Party
has elected to conduct and control the defense thereof. The parties shall
cooperate in connection with the defense, compromise and settlement of any Third
Party Claim and shall furnish such records, information and testimony and attend
such conferences, discovery, hearings, trials and appeals as may be reasonably
requested by the Purchaser Indemnitee or the Indemnifying Party in connection
therewith.
(c)    The Indemnifying Party shall give the Purchaser Indemnitee written notice
of the Indemnifying Party’s intention to settle any Third Party Claim as
promptly as possible (but in any event at least ten (10) Business Days before
the proposed settlement date for the Third Party Claim) prior to the settlement
of any such Third Party Claim. The Indemnifying Party shall not settle or
compromise a Third Party Claim without the prior written consent of the
Purchaser Indemnitee, unless: (i) the Purchaser Indemnitee is given a full and
complete release of any and all liability by all relevant parties to such Third
Party Claim; (ii) the damages payable under the settlement are limited to
monetary payments for which the Purchaser Indemnitee is fully indemnified


36







--------------------------------------------------------------------------------





by the Indemnifying Party; and (iii) the settlement does not act as an adverse
and binding precedent upon the Purchaser Indemnitee with respect to any similar
claims or demands. The Purchaser Indemnitee shall have the right to pay, settle
or compromise any Third Party Claim, provided, that, in such event the Purchaser
Indemnitee shall waive any right to indemnity therefor hereunder.
(d)    Notwithstanding anything in Section 7.4(b) to the contrary, the Purchaser
Indemnitee shall have the right to conduct and control, through counsel of its
choosing, the defense, compromise and settlement of any Third Party Claim that:
(i) seeks an injunction or other equitable relief against the Purchaser
Indemnitee; (ii) relates to or arises in connection with any criminal
Proceeding, charge or complaint; (iii) the Purchaser Indemnitee reasonable
believes would result in Damages in excess of the maximum amount for which the
Purchaser Indemnitee can recover under the applicable provisions of this Article
VII; or (iv) the Purchaser Indemnitee reasonable believes the Indemnifying Party
does not possess adequate financial resources to both adequately defend such
Third Party Claim and to fulfill its indemnification obligations under this
Article VII with respect thereto. Additionally, the Indemnifying Party shall
lose its right to contest, defend and litigate the Third Party Claim if it shall
fail to accept a tender of the defense of the Third Party Claim in the manner
set forth herein or if it shall fail to diligently contest the Third Party Claim
in the reasonable judgment of the Purchaser Indemnitee. In any such event
described in this Section 7.4(d), the Purchaser Indemnitee shall have the right
to conduct and control, through counsel of its choosing, the defense, compromise
or settlement of any such Third Party Claim.
(e)    If a Claim Notice does not relate to a Third Party Claim, after the
giving of any Claim Notice pursuant hereto, the amount of indemnification to
which a Person shall be entitled under this Article VII shall be determined: (i)
by the written agreement between the parties; (ii) by a final judgment or decree
of any court of competent jurisdiction; or (iii) by any other means to which the
parties shall agree in writing. The judgment or decree of a court shall be
deemed final when the time for appeal, if any, shall have expired and no appeal
shall have been taken or when all appeals taken shall have been finally
determined.
Section 7.5    Indemnification Exclusive Remedy. Except for claims for fraud or
willful misrepresentation, indemnification pursuant to the provisions of this
Article VII shall be the exclusive remedy of the Purchaser Indemnitees for any
misrepresentation or breach of any representation, warranty, covenant, or
agreement contained herein or in any closing document executed and delivered
pursuant to the provisions hereof. Without limiting the generality of the
preceding sentence, no legal action sounding in tort (other than fraud or
willful misrepresentation) or strict liability may be maintained by any party.
Notwithstanding the foregoing, each of the Sellers acknowledges and agrees that
Purchaser may pursue any claim for specific performance or other equitable
relief under this Agreement in addition to any claim for Damages with respect to
any breach by any Seller of any of their respective covenants or other
agreements under this Agreement.
Section 7.6    Holdback / Set off. In the event of any final judgment,
compromise or settlement which entitles the Purchaser to an indemnification
award, the Purchaser may set off or recover such indemnification amounts from
the Holdback Amount. Notwithstanding any term to the contrary in this Agreement,
the Holdback Amount shall be fully exhausted prior to any Purchaser Indemnitee
seeking any Damages directly against a Seller.


37







--------------------------------------------------------------------------------





Section 7.7    Tax Treatment. Any payment made in accordance with Article VII
shall be treated for Tax purposes as an adjustment to the Purchase Price, unless
otherwise required under applicable Tax Laws.
Section 7.8    PTC Cap. Notwithstanding any term to the contrary in this
Agreement, whether pursuant to this Article VII or otherwise, in no event shall
PTC be liable or have any obligation pursuant to this Agreement for any reason,
including for fraud or willful misconduct and for any adjustment pursuant to
Section 2.6(b)(ii) of this Agreement, in excess, when aggregated with all other
claims against and obligations of PTC, an amount equal to PTC’s Purchase Price
Percentage of the Purchase Price.
ARTICLE VIII    
TAX MATTERS
Section 8.1    Preparation and Filing of Tax Returns. Seller Representative
shall prepare or cause to be prepared and file or cause to be filed (A) all
Income Tax Returns of the Company for all taxable periods ending on or before
the Closing Date, and (B) all other Tax Returns of the Company for all taxable
periods ending on or before the Closing Date that are due to be filed on or
before the Closing Date. All such Tax Returns shall be prepared by Seller
Representative in a manner consistent with past practice unless otherwise
required by applicable Law and shall be submitted to Purchaser for review at
least 15 days prior to the due date for filing such Tax Return, and Seller
Representative shall incorporate any reasonable comments of Purchaser into such
Tax Return. Purchaser shall prepare or cause to be prepared and file or cause to
be filed, all other Tax Returns of the Company for all taxable periods ending on
or before the Closing Date that are due to be filed after the Closing Date and
for all Straddle Periods, and such Tax Returns shall be prepared by Purchaser in
a manner consistent with past practice unless otherwise required by applicable
Law. Any Tax Return prepared by Purchaser pursuant to the preceding sentence
shall be submitted to the Seller Representative for review at least 15 days
prior to the due date for filing such Tax Return, and Purchaser shall
incorporate any reasonable comments of Seller Representative into such Tax
Return. With respect to any Income Tax Return for any period ending on or before
the Closing Date, or any Straddle Period, any and all deductions related to (A)
any bonuses paid on or prior to the Closing Date in connection with the
transactions contemplated hereby, (B) expenses with respect to Company
Indebtedness being paid in connection with the Closing, and (C) all Transaction
Expenses that are deductible for Tax purposes shall be claimed in a taxable
period (or portion of any Straddle Period) ending on or prior to the Closing
Date, except as otherwise required by applicable Tax Law.
Section 8.2    Apportionment of Straddle Period Income Taxes. In the case of a
Straddle Period: (a) the amount of ad valorem, property, or other Taxes of the
Company imposed on a periodic basis that relate to the portion of such Straddle
Period through the end of the Closing Date shall be deemed to be the amount of
such Tax for the entire Taxable period multiplied by a fraction the numerator of
which is the number of days in the Taxable period ending on the Closing Date and
the denominator of which is the number of days in the entire Taxable period; and
(b) the amount of any other Taxes shall be deemed equal to the amount that would
be payable if the relevant Taxable period ended on the Closing Date.


38







--------------------------------------------------------------------------------





Section 8.3    Transfer Taxes. Purchaser on the one hand, and Sellers, on the
other hand, shall assume liability for and pay 50% of all sales, use, transfer,
real property transfer, documentary, recording, gains, stock transfer and
similar Taxes and fees, and any deficiency, interest or penalty asserted with
respect thereto (collectively, “Transfer Taxes”), arising out of or in
connection with the transactions effected pursuant to this Agreement. The party
responsible for filing all necessary documentation and Tax Returns with respect
to such Transfer Taxes shall timely file or cause to be filed such documentation
and Tax Returns.
Section 8.4    Amended Returns. No amended Tax Returns shall be filed by or on
behalf of the Company for any period ending on or prior to the Closing Date
without the Seller Representative’s prior written consent, which consent shall
not be unreasonably withheld, conditioned or delayed.
Section 8.5    Tax Refunds; Credits. Except to the extent taken into account in
the computation of the Final Closing Date Working Capital, or relating to the
carryback of losses or other Tax attributes from taxable periods (or portions
thereof) beginning after the Closing Date, Sellers shall be entitled to any Tax
refund (for purposes of this Agreement, a Tax refund includes any credit for
Taxes attributable to an overpayment or any application or other use of a refund
or credit of Taxes), including any interest paid thereon, of the Company for any
Tax period ending on or before the Closing Date and for the portion of any
Straddle Period ending on the Closing Date (after deducting therefrom the full
amount of the reasonable expenses, including any Tax cost, incurred by
Purchaser, the Company or any Affiliate directly in connection with procuring
such recovery) (“Tax Refunds”). Within 5 Business Days after receipt by
Purchaser or any Affiliate of any Tax Refund to which Sellers are entitled,
Purchaser shall deliver and pay over, by wire transfer of immediately available
funds, an amount equal to such Tax Refunds to the Seller Representative (on
behalf of Sellers). The amount of any Tax Refunds of the Company for any
Straddle Period shall be equitably apportioned between Purchaser and Sellers in
accordance with the principles set forth in Section 8.2. Purchaser shall, and
will cause its Affiliates to, at Sellers’ expense, execute such documents, take
reasonable additional actions and otherwise reasonably cooperate as may be
necessary to obtain all Tax Refunds to which Sellers are entitled.
Section 8.6    Section 338 Election. Purchaser covenants and agrees that it
shall not make an election under Section 338 of the Code (or similar provision
of state, local or foreign Law) in connection with the transactions contemplated
by this Agreement.
ARTICLE IX    
SELLER REPRESENTATIVE
Section 9.1    Appointment of the Seller Representative. Each of the Sellers
hereby irrevocably (except as set forth in Section 9.2) appoints Cito Capital
Corporation, and any replacement representative appointed pursuant to Section
9.2, as the Seller Representative, with full power of substitution and
resubstitution, as such Seller’s representative and attorney-in-fact and agent
to act for such Seller with respect to all matters arising in connection with
this Agreement, including the power and authority, exercisable in the sole
discretion of the Seller Representative, to (i) take any action contemplated to
be taken by the Sellers under this Agreement, including pursuant to Article VII;
(ii) negotiate, determine, defend and settle any disputes that may arise under


39







--------------------------------------------------------------------------------





or in connection with this Agreement, including with respect to any Claim
pursuant to Article VII; and (iii) make, execute, acknowledge and deliver any
releases, assurances, receipts, requests, instructions, notices, agreements,
certificates and any other instruments, and generally do any and all things and
take any and all actions that may be requisite, proper or advisable in
connection with this Agreement, including pursuant to Article VII.
Section 9.2    Replacement and Resignation of Seller Representative. The Seller
Representative may be removed by written agreement among a majority in interest
of the Sellers (other than any Seller then serving as Seller Representative)
calculated with reference to each Seller’s Purchase Price Percentage. The Seller
Representative may resign at any time upon giving thirty (30) days’ prior
written notice of such resignation to Purchaser and each Seller, but shall
exercise all the powers enumerated in Section 9.1 until the effective date of
such resignation. In the event of such removal or resignation, or upon the death
or disability of the Seller Representative, a majority in interest of the
Sellers (other than any Seller who has been removed from the position of Seller
Representative) calculated with reference to each Seller’s Purchase Price
Percentage shall agree within thirty (30) days after such removal, resignation,
death or disability upon a replacement Seller Representative, or if a Seller
Representative is not designated within such period, Purchaser will designate a
successor Seller Representative; provided, further, that such successor Seller
Representative shall be a Stockholder. Any successor Seller Representative will
execute and deliver an instrument accepting such appointment and, without
further acts, will be vested with all the rights, powers, and duties of the
predecessor Seller Representative as if originally named as Seller
Representative and thereafter the resigning Seller Representative will be
discharged from any further duties and liability under this Agreement. No bond
will be required of any Seller Representative, and no Seller Representative will
receive compensation for the Seller Representative’s services.
Section 9.3    Authority of the Seller Representative. A decision, act, consent,
or instruction of the Seller Representative relating to this Agreement will
constitute a decision of the Sellers and will be final, binding, and conclusive
upon each such Seller. Purchaser Indemnitees may rely upon any such decision,
act, consent, or instruction of the Seller Representative as being the decision,
act, consent, or instruction of the Sellers. Purchaser and all Purchaser
Indemnitees are hereby relieved from any liability to any Person for any acts
done by them in accordance with such decision, act, consent, or instruction of
the Seller Representative.
Section 9.4    Indemnification of the Seller Representative. The Seller
Representative will not be liable for any act done or omitted hereunder as the
Seller Representative while acting in good faith (and any act done or omitted
pursuant to the advice of counsel shall be conclusive evidence of such good
faith). The Sellers shall severally indemnify the Seller Representative and hold
the Seller Representative harmless against any loss, liability, or expense
incurred without bad faith or intentional misconduct arising out of or in
connection with the acceptance or administration of the Seller Representative’s
duties hereunder, including any out-of-pocket costs and expenses and legal fees
and other legal costs reasonably incurred by the Seller Representative.
Section 9.5    Representative Expense Amount. The Representative Expense Amount
shall be held, used and disbursed by or at the direction of the Seller
Representative for the purpose of paying fees and satisfying expenses of the
Seller Representative incurred in connection with the


40







--------------------------------------------------------------------------------





discharge of its duties under this Agreement, including the costs and expenses
incurred by the Seller Representative in defending against any claim or
liability in performing his duties on behalf of the Sellers, and for any other
costs or expenses in connection with this Agreement that is deemed by the Seller
Representative to be in the best interests of the Sellers. The Seller
Representative shall have the right to recover all costs and expenses incurred
hereunder from the Representative Expense Amount as such costs and expenses
arise. If any of the Representative Expense Amount remains after the Seller
Representative has discharged its duties under this Agreement, the Seller
Representative shall pay to each Seller an amount equal to such Seller’s
proportionate share of such excess. At all times, the Sellers shall be treated
for all Tax purposes as the owners of the Representative Expense Amount and all
interest and earnings thereon, if any.
ARTICLE X    
MISCELLANEOUS
Section 10.1    Transaction Expenses. Each party hereto shall bear all fees and
expenses incurred by such party in connection with, relating to or arising out
of the negotiation, preparation, execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated by this
Agreement, including financial advisors’, attorneys’, accountants’ and other
professional fees and expenses in connection with the transactions contemplated
in this Agreement and the other Transaction Documents.
Section 10.2    Publicity. Up until the Closing, except as otherwise required by
Law, the Sellers shall not make any press releases or other publicity concerning
this transaction without the prior agreement of the Purchaser. Following the
Closing, except as otherwise required by Law or applicable stock exchange rules,
no press releases or other publicity shall state the amount of the Purchase
Price.
Section 10.3    Notices. All notices required or permitted to be given hereunder
shall be in writing and may be delivered by hand, by nationally recognized
private courier, or by United States mail. Notices delivered by mail shall be
deemed given three (3) Business Days after being deposited in the United States
mail, postage prepaid, registered or certified mail, return receipt requested.
Notices delivered by hand shall be deemed delivered when actually delivered.
Notices given by nationally recognized private courier shall be deemed delivered
on the date delivery is promised by the courier. All notices shall be addressed
as follows:
If to the Company, Sellers or the Seller Representative:
Cito Capital Corporation
3071 Paseo Cielo
#7277
Rancho Santa Fe, CA 92067
Attn: Michael J. Berthelot
with a copy which shall not constitute notice to:
Bryan Cave LLP
3161 Michelson Drive, Suite 1500


41







--------------------------------------------------------------------------------





Irvine, CA 92612
Attention: Brett J. Souza
If to Purchaser:
AspenTech Holding Corporation
c/o Aspen Technology, Inc.
20 Crosby Dr.
Bedford, MA 01730
ATTN: General Counsel
with a copy which shall not constitute notice to:
Perkins Coie LLP
1888 Century Park East #1700
Los Angeles, CA 90067
Attention: Don Karl
and/or to such other respective addresses and/or addressees as may be designated
by notice given in accordance with the provisions of this Section 10.3.
Section 10.4    Entire Agreement. This Agreement, the other Transaction
Documents and the instruments to be delivered by the parties pursuant to the
provisions hereof constitute the entire agreement between the parties and
supersedes any prior understandings, representations or agreements by or among
the parties, whether written or oral, which may have related to the subject
matter of this Agreement in any way. Each exhibit and schedule to this Agreement
shall be considered incorporated into this Agreement.
Section 10.5    Assignment. This Agreement and all or any of the rights and
obligations hereunder shall not be assigned by any Seller without the prior
written consent of Purchaser. This Agreement and all or any of the rights and
obligations hereunder shall not be assigned by Purchaser without the prior
written consent of the Seller Representative; provided, however, that Purchaser
may assign this Agreement and any of its respective rights and obligations
hereunder to any of its respective Affiliates, or in connection with a sale of
all or a material portion of the business or securities of the Company, in each
case without the prior written consent of any party hereto. This Agreement shall
inure to the benefit of and be binding upon the parties hereto, and their
respective successors and permitted assigns.
Section 10.6    Waiver. Any failure of a party to comply with any obligation,
covenant, agreement or condition contained in this Agreement may be waived only
if set forth in an instrument in writing that is duly executed by an authorized
representative of the waiving party. The failure in any one or more instances of
a party to insist upon performance of any of the terms, covenants or conditions
of this Agreement or to exercise any right or privilege in this Agreement
conferred, or the waiver by such party of any breach of any of the terms,
covenants or conditions of this Agreement, shall not be construed as a
subsequent waiver of any such terms, covenants, conditions, rights or
privileges, but the same shall continue and remain in full force and effect as
if no such forbearance or waiver had occurred.


42







--------------------------------------------------------------------------------





Section 10.7    Counterparts; Delivery by Electronic Transmission. This
Agreement may be executed and delivered by each party hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original and all of which taken together shall constitute one and the same
Agreement. This Agreement and any other Transaction Document, and any amendments
hereto or thereto, to the extent signed and delivered by means of a facsimile
machine or other electronic transmission (e.g., email delivery in .pdf format or
similar format), shall be treated in all manner and respects as an original
contract and shall be considered to have the same binding legal effects as if it
were the original signed version thereof delivered in person. At the request of
any party hereto or to any such contract, each other party hereto or thereto
shall re-execute original forms thereof and deliver them to all other parties.
Section 10.8    Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable Law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable Law in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, and, for purposes of such
jurisdiction, such provision or portion thereof shall be struck from the
remainder of this Agreement, which shall remain in full force and effect. This
Agreement shall be reformed, construed and enforced in such jurisdiction so as
to best give effect to the intent of the parties under this Agreement.
Section 10.9    Applicable Law. This Agreement and any claim, controversy or
dispute arising out of or related to this Agreement, any of the transactions
contemplated hereby, the relationship of the parties hereunder, or the
interpretation and enforcement of the rights and duties of the parties, whether
arising in contract, tort, equity or otherwise, shall be governed by and
construed in accordance with the internal Laws of the State of Delaware
applicable to contracts made in that state, without giving effect to any choice
of law or conflict of law provision or rule that would cause the application of
the Laws of any jurisdiction other than the State of Delaware.
Section 10.10    No Third Party Beneficiaries. Nothing in this Agreement,
express or implied, shall confer on any Person other than the parties hereto,
and their respective successors and permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement, including third
party beneficiary rights.
Section 10.11    Amendments. This Agreement shall not be modified or amended
except pursuant to an instrument in writing executed and delivered by an
authorized representative of each of Purchaser and the Seller Representative.
Section 10.12    Waiver of Trial by Jury. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW THE RIGHT TO TRIAL BY
JURY, AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR
OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY FORUM, IN RESPECT OF ANY ISSUE,
CLAIM, DEMAND, SUIT, ACTION OR CAUSE OF ACTION, INQUIRY, PROCEEDING OR
INVESTIGATION ARISING IN WHOLE OR IN PART UNDER, RELATED TO, BASED ON, OR IN
CONNECTION WITH, THIS AGREEMENT, THE SUBJECT MATTER HEREOF OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, IN EACH CASE,


43







--------------------------------------------------------------------------------





WHETHER NOW EXISTING OR HEREAFTER ARISING AND WHETHER SOUNDING IN TORT OR
CONTRACT OR OTHERWISE. EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED
BY THE OTHER PARTIES HERETO THAT THIS SECTION 10.12 CONSTITUTES A MATERIAL
INDUCEMENT UPON WHICH THE PARTIES ARE RELYING AND WILL RELY IN ENTERING INTO
THIS AGREEMENT. ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION 10.12 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH
SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.
Section 10.13    Consent to Jurisdiction. EACH OF THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY CONSENTS AND SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY STATE
OR FEDERAL COURT WITHIN THE STATE OF MASSACHUSETTS, WITH RESPECT TO ANY CLAIM OR
CAUSE OF ACTION ARISING UNDER OR RELATING TO THIS AGREEMENT (OTHER THAN ACTIONS
IN ANY COURT OF COMPETENT JURISDICTION TO ENFORCE ANY JUDGMENT, DECREE, OR AWARD
RENDERED BY ANY SUCH COURT), AND WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS
UPON IT, AND CONSENTS THAT ALL SERVICES OF PROCESS BE MADE BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO IT AT ITS ADDRESS AS SET
FORTH IN SECTION 10.3, AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED WHEN
RECEIVED. EACH OF THE PARTIES WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS
AND WAIVES ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER. NOTHING IN
THIS PARAGRAPH SHALL AFFECT THE RIGHTS OF THE PARTIES HERETO TO SERVE LEGAL
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
Section 10.14    Preparation of Agreement. The parties acknowledge and agree
that each has negotiated and reviewed the terms of this Agreement, assisted by
such legal and tax counsel as they desired, and has contributed to its
revisions. This Agreement shall be construed without regard to any presumption
or rule requiring construction or interpretation against the party drafting an
instrument or causing any instrument to be drafted, and this Agreement shall be
subject to the principle that the terms and provisions of this Agreement shall
be construed fairly as to all parties and not in favor of or against any party.
Section 10.15    Further Assurances. The parties shall execute such further
documents, and perform such further acts, as may be necessary to transfer and
convey the Shares to Purchaser, on the terms herein contained, and to otherwise
comply with the terms of this Agreement and consummate the transactions
contemplated by this Agreement.
Section 10.16    Headings. The headings contained in this Agreement are for
convenience of reference only and shall not affect the meaning or interpretation
of this Agreement.
Section 10.17    Privilege. Recognizing that the Company has legal counsel
(“Company Counsel”), and that Company Counsel may act as legal counsel to a
Seller after the Closing, Company hereby waives any conflicts that may arise in
connection with Company Counsel


44







--------------------------------------------------------------------------------





representing Sellers or their Affiliates after the Closing as such
representation may relate to Purchaser and/or the Company, or the transactions
contemplated by this Agreement and the Transaction Documents. In addition, all
communications involving attorney-client confidences between the Company and
their Affiliates, on the one hand, and Company Counsel, on the other hand,
relating to the negotiation, documentation and consummation of the transactions
contemplated by this Agreement and the Transaction Documents shall be deemed to
be attorney-client confidences that belong solely to Sellers and their
Affiliates (and not Purchaser or the Company or their respective Affiliates).
Accordingly, Purchaser and the Company shall not have access to any such
communications or to the files of Company Counsel relating to such engagement
from and after the Closing Date and such files shall be segregated from Company
Counsel’s files related to all other elements of its representation of the
Company prior to the Closing (which shall remain the property of the Company).
Without limiting the generality of the foregoing, from and after the Closing
Date, (a) Sellers and their Affiliates (and not Purchaser or the Company) shall
be the sole holders of the attorney-client privilege with respect to such
engagement, and none of Purchaser or the Company shall be a holder thereof, (b)
to the extent that files of Company Counsel in respect of such engagement
constitute property of the client, only Sellers and their Affiliates (and not
Purchaser or the Company) shall hold such property rights and (c) Company
Counsel shall have no duty whatsoever to reveal or disclose any such
attorney-client communications or files to Purchaser the Company by reason of
any attorney-client relationship between Company Counsel and the Company or any
of their Affiliates or otherwise. Notwithstanding the foregoing, (a) none of
Purchaser or the Company nor any of their respective Affiliates is waiving any
attorney-client privilege (including relating to the negotiation, documentation
and consummation of the transactions contemplated by this Agreement and the
Transaction Documents) in connection with any third-party action, suit,
proceeding, claim, application, complaint or investigation; (b) the waivers
contained in this Section 10.17 shall not extend to (i) any communication
unrelated to this Agreement or the Transaction Documents, (ii) communications
between the Stockholders or the Company, on the one hand, and any Person other
than Counsel, on the other hand, (iii) any post-Closing communications between
Company and Company Counsel or any other legal counsel.


[Signature Pages Follow]




45







--------------------------------------------------------------------------------






The parties have executed this Agreement as of the date indicated in the first
sentence of this Agreement.
ASPENTECH HOLDING CORPORATION
By: ___________________________
Name: ________________________
Title: _________________________
MTELLIGENCE CORPORATION
By: ___________________________
Name: ________________________
Title: _________________________
CITO CAPITAL CORPORATION
By: ___________________________
Name: ________________________
Title: _________________________


Solely with respect to Section 6.9



ASPEN TECHNOLOGY, INC.
By: ___________________________
Name: ________________________
Title: _________________________









--------------------------------------------------------------------------------






The parties have executed this Agreement as of the date indicated in the first
sentence of this Agreement.
SELLERS
By: ___________________________
Name: ________________________
Title: _________________________









--------------------------------------------------------------------------------






SCHEDULE 1.1
Defined Terms
“Accounts Receivable” means any trade accounts receivable of the Company.
“Adjusted Working Capital” means the current assets of the Company, minus the
current liabilities of the Company as of the Closing Date, as calculated
pursuant to GAAP, in each case calculated in accordance with the Agreed
Accounting Principles consistently applied and including only those line item
categories of current assets and current liabilities specifically identified in
Schedule 1.2. For exemplary purposes only, a calculation of the Adjusted Working
Capital as of October 24, 2016 is attached hereto as Schedule 1.2.
“Affiliate” with respect to any Person means any other Person who directly or
indirectly Controls, is Controlled by or is under common Control with such
Person, including, in the case of any Person who is an individual, his or her
spouse, any of his or her descendants (lineal or adopted) or ancestors and any
of their spouses.
“Agreed Accounting Principles” means GAAP applied consistently with historical
practices; provided, that, with respect to any matter as to which there is more
than one generally accepted accounting principle, Agreed Accounting Principles
means the generally accepted accounting principles applied in the preparation of
the balance sheet of the Company, dated as of June 30, 2016.
“Agreement” is defined in the Preamble.
“Arbiter” means a nationally recognized independent accounting firm mutually
agreed by Purchaser and the Seller Representative.
“Assets” is defined in Section 3.9.
“Basket” is defined in Section 7.3(a).
“Benefit Plan” means any retirement, pension, profit sharing, deferred
compensation, equity bonus, savings, bonus, incentive, cafeteria, medical,
dental, vision, hospitalization, life insurance, accidental death and
dismemberment, medical expense reimbursement, dependent care assistance, tuition
reimbursement, disability, sick pay, holiday, vacation, severance, change of
control, equity purchase, equity option, restricted equity, phantom equity,
equity appreciation rights, fringe benefit or other employee benefit plan,
program, policy, fund, contract, arrangement or payroll practice of any kind
(including any “employee benefit plan,” as defined in Section 3(3) of ERISA) or
any employment, consulting or personal services contract, whether written or
oral, qualified or nonqualified, funded or unfunded, or domestic or foreign, (a)
sponsored, maintained or contributed to by the Company or ERISA Affiliate; (b)
covering or benefiting any current or former officer, employee, agent, director
or independent contractor of the Company or ERISA Affiliate (or any dependent or
beneficiary of any such employee); or (c) with respect to which the Company or
ERISA Affiliate has (or would have) any Liability.







--------------------------------------------------------------------------------





“Business” means the provision of software products and services related to
prescriptive and predictive analytics for the maintenance of industrial
equipment.
“Business Day” means a day on which banks are open for business in the City of
Boston, Massachusetts but does not include a Saturday, Sunday or a statutory
holiday in the Commonwealth of Massachusetts.
“Claim” means any written claim by an Indemnified Party on account of a Damage
pursuant to Section 7.4(a).
“Claim Notice” is defined in Section 7.4(a).
“Closing” is defined in Section 2.3(a).
“Closing Date” is defined in Section 2.3(a).
“Closing Payment” is defined in Section 2.3(b).
“COBRA” means the provisions of Part 6 of Subtitle B of Title I of ERISA and
Section 4980B of the Code and all regulations thereunder and any similar Law.
“Code” means the Internal Revenue Code of 1986, as amended.
“Common Shares” means all of the issued and outstanding shares of the Company’s
common stock, par value $0.0001 per share.
“Company” is defined in the Preamble.
“Company 401(k) Plan” is defined in Section 6.6.
“Company Intellectual Property” is defined in Section 3.20(a).
“Company Share Equivalent Payment” is defined in Section 2.3(c).
“Company Software” means the Products and all Software used in the development,
distribution and maintenance of the Products.
“Contract” means any legally binding contract, agreement, purchase order, sales
order, guaranty, note, bond, mortgage, indenture, deed of trust, lease,
concession, franchise, commitment, obligation or other instrument or
undertaking, in each case whether written or oral.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through ownership of securities, by contract or otherwise.
“Damages” means all out-of-pocket losses, costs, settlement payments, awards,
judgments, fines, penalties, damages and expenses (including reasonable
attorneys’ fees), provided that incidental, special and consequential damages
shall only be included (i) to the extent reasonably foreseeable or (ii) if
awarded to a third party pursuant to a Third Party Claim; notwithstanding the











--------------------------------------------------------------------------------





foregoing, Damages shall not include indirect, punitive or exemplary damages
(except to the extent any such damages are awarded to a third party pursuant to
a Third Party Claim).
“Data Room” means the virtual data room maintained by the Company at
https://mtelligence.sharefile.com in connection with the transactions
contemplated by this Agreement, which is associated with the project name
“Project Pacific”.
“Environmental Claim” means any Proceeding or written notice received by the
Company alleging potential Liability (including potential Liability for
investigatory costs, cleanup costs, governmental response costs, natural
resources damages, property damages, personal injuries, or penalties) arising
out of, based on or resulting from the presence, or release into the
environment, of, or exposure to, any Materials of Environmental Concern at any
location, whether or not owned or operated by the Company.
“Environmental Laws” means all Laws relating to pollution or protection of human
health or the environment (including ambient air, surface water, ground water,
land surface or subsurface strata, and natural resources), including, Laws
relating to (a) emissions, discharges, releases or threatened releases of, or
exposure to, Materials of Environmental Concern, (b) the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of Materials of Environmental Concern, (c) recordkeeping, notification,
disclosure and reporting requirements regarding Materials of Environmental
Concern, and (d) endangered or threatened species of fish, wildlife and plant
and the management or use of natural resources.
“Equity Interest” means any share of capital stock, partnership interest,
limited liability company interest, trust interest or similar interest in any
Person, and any option, warrant, subscription or other right to purchase or
acquire any share of capital stock, partnership interest, limited liability
company interest, trust interest or similar interest in any Person, including
any debt or other security convertible into, exchangeable for or exercisable for
any such interest in any Person.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate” means any corporation, partnership, limited liability company,
sole proprietorship, trade, business or other Person that, together with the
Company, is (or, at any time, was) treated as a single employer under Section
414(b), (c), (m) or (o) of the Code or Section 4001(a)(14) or 4001(b)(1) of
ERISA.
“Estimated Closing Date Working Capital” means the Adjusted Working Capital as
of the Closing Date.
“Estimated Purchase Price” is defined in Section 2.3(b).
“Estimated Working Capital” is defined in Section 2.3(b).
“Extended Representations” means the representations and warranties set forth in
Section 3.12 (Taxes), Section 3.19 (Environmental Matters) and Section 3.21
(Employee Benefit Plans).
“Financial Statements” is defined in Section 3.7.











--------------------------------------------------------------------------------





“FIRPTA” is defined in Section 2.4(b).
“Fundamental Representations” means the representations and warranties set forth
in Section 3.1 (Organization, Existence and Good Standing), Section 3.2 (Power
and Authority), Section 3.3 (Enforceability), Section 3.4 (Consents;
Non-Contravention), Section 3.5 (Capitalization), Section 3.9 (Title and
Condition of Assets), Section 3.27 (Brokers) and Article IV.
“GAAP” means U.S. generally accepted accounting principles.
“Governing Documents” means the Company’s certificate of incorporation (or other
instrument of formation) and all amendments thereto, its bylaws and all
amendments thereto, its minute books and copies of all resolutions, written
consents and other corporate actions of its stockholders and directors, its
equity ledgers and all other stock records.
“Governmental Authority” means any nation, any state, any province or any
municipal or other political subdivision thereof, and any agency, commission,
department, board, bureau, official, minister, tribunal or court, whether
national, state, provincial, local, foreign or multinational, exercising
executive, legislative, judicial, regulatory or administrative functions of a
nation, state, province or any municipal or other political subdivision thereof.
“Guaranteed Obligations” is defined in Section 6.9.
“Guarantor” is defined in Section 6.9.
“Holdback Amount” means five million five hundred and fifty thousand dollars
($5,550,000).
“Income Taxes” means Tax imposed upon or measured by net income or net profit
(excluding, for the avoidance of doubt, any Tax based solely on gross receipts).
“Income Tax Return” means any Tax Return relating to Income Taxes.
“Indebtedness” means: (a) the aggregate principal amount of, and accrued
interest and prepayment penalties, premiums or breakage fees with respect to,
all indebtedness for borrowed money of the Company and all obligations of the
Company evidenced by notes, debentures, bonds or similar instruments; (b) all
obligations of the Company in respect of deferred purchase price for property or
services, including capital leases, conditional sale agreements and other title
retention agreements (but excluding current trade payables and compensation
expenses incurred in the ordinary course of business consistent with past
practices); (c) all obligations of the Company under conditional sale or other
title retention agreements; (d) all obligations of the Company in respect of
letters of credit, acceptances or similar obligations and any reimbursement
agreements with respect thereto; (e) all obligations of the Company under
interest rate cap agreements, interest rate swap agreements, foreign currency
exchange contracts or other hedging contracts (including breakage costs with
respect thereto); (f) all obligations of the Company in respect of capitalized
leases; (g) all obligations of the Company in respect of transaction bonuses,
change-in-control payments, severance rights, deferred compensation payments,
withdrawal liability under multiemployer plans and similar obligations triggered
by the transactions contemplated herein; and











--------------------------------------------------------------------------------





(h) any guaranty by the Company of the obligations of any Person with respect to
any obligations of the type described in clauses (a) through (g).
“Indemnification Claim” is defined in Section 2.7.
“Indemnifying Party” means, with respect to a particular matter, a party hereto
who is required to provide indemnification under Article VII to another Person.
“Indemnified Company Officers and Directors” is defined in Section 6.8(b).
“Intellectual Property” means all intellectual property rights of any kind or
nature, throughout the world, including without limitation: (a) all patents,
patent applications, inventions, trade secrets, utility models, designs, mask
works, moral rights and industrial design registrations and applications
(including without limitation any continuations, divisionals,
continuations-in-part, provisionals, renewals, reissues, re-examinations and
applications for any of the foregoing); (b) all trademarks, service marks, trade
names, slogans, logos, trade dress, Internet domain names, web sites and similar
designations of source or origin, in each case together with all goodwill,
registrations and applications for registration related to any of the foregoing;
(c) copyrights and copyrightable subject matter (including without limitation
any registration and applications for any of the foregoing); (d) master work
rights and trade secrets and other confidential information, know-how,
proprietary processes, formula, algorithms, models and methodologies; (e)
database rights; and (f) all Software (as defined herein).
“Intellectual Property Licenses” means all agreements between the Company and
any other Person granting any right to make, use, offer to sell, sell or import
or practice any rights under any of the Intellectual Property owned either by
the Company, any of the Subsidiaries or by any other Person, including without
limitation licenses and leases of Software (including “shrink-wrap” and similar
generally-available commercial “off-the-shelf” software and binary code end-user
licenses).
“Interim Financial Statements” is defined in Section 3.7.
“IRS” means the United States Internal Revenue Service.
“Key Sellers” means each of Alexander Bates, Michael Brooks, Scott Macnab and
Paul Rahilly.
“Knowledge of the Company” means (a) with respect to any Seller, the actual
knowledge of such individual after due and diligent inquiry, or (b) with respect
to the Company, the knowledge of any Key Seller after reasonable inquiry by such
individuals of the applicable facts of any matter in question.
“Law” means any law, statute, ordinance, regulation, rule, code, treaty, order,
judgment, writ, injection, act, decree, decision, ruling, award or other
requirement having the force of law of any Governmental Authority.
“Leased Real Property” is defined in Section 3.18.











--------------------------------------------------------------------------------





“Liability” means any obligation or liability of any nature whatsoever, whether
direct or indirect, matured or unmatured, known or unknown, absolute, accrued,
contingent or otherwise.
“Liens” means all options, proxies, voting trusts, voting agreements, judgments,
pledges, charges, escrows, rights of first refusal or first offer, transfer
restrictions (other than securities laws), liens, claims, mortgages, security
interests, indentures and other encumbrances of every kind and nature
whatsoever, including any arrangements or obligations to create any such
encumbrance, whether arising by agreement, operation of Law or otherwise.
“Material Adverse Effect” means any result, effect, event, circumstance, change,
occurrence, fact or development that, individually or in the aggregate with
other such results, effects, events, circumstances, changes, occurrences, facts
or developments, is or would reasonably be expected to be materially adverse to:
(a) the business, assets, liabilities, operations (including results of
operations), or condition (financial or otherwise) of the Company; or (b) the
consummation of the transactions contemplated by this Agreement.
“Material Contracts” is defined in Section 3.14.
“Materials of Environmental Concern” means chemicals, pollutants, contaminants,
wastes, toxic substances, hazardous substances, petroleum and petroleum
products, asbestos or asbestos-containing materials or products, polychlorinated
biphenyls, lead or lead-based paints or materials, radon, fungus, mold,
mycotoxins or other substances that may have an adverse effect on human health
or the environment.
“Multiemployer Plan” means any multiemployer plan as defined in Section 3(37) of
ERISA.
“Off-the-Shelf Licenses” means those licenses and agreements set forth on
Schedules 3.20(b), 3.20(j), 3.20(n)(i) (excluding National Oilwell Varco and
National Oilwell Varco Norway) and 3.20(n)(ii).
“Options” means all of the issued and outstanding options to acquire Shares
granted and outstanding under the Company’s 2007 Stock Plan and 2016 Omnibus
Share Incentive Plan, as amended through the date of this Agreement.
“Order” means any order, judgment, writ, injunction, act, decree, decision,
ruling or award of any Governmental Authority or arbitrator and any settlement
agreement, compliance agreement or other agreement entered into in connection
with any Proceeding.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Permits” means all licenses, permits, registrations and government approvals of
any kind or nature.
“Permitted Liens” means (i) Liens for Taxes and other governmental charges and
assessments which are not yet due and payable; (ii) Liens of landlords,
carriers, warehousemen, mechanics and materialmen and other like Liens arising
in the ordinary course of business for sums











--------------------------------------------------------------------------------





not yet due and payable; and (iii) Liens and restrictions on real property
(including easements, covenants, conditions, rights of way and similar
restrictions of record) that do not materially interfere with the present uses
of such real property.
“Person” means any natural individual, corporation, partnership, limited
liability company, joint venture, association, bank, trust company, trust or
other entity, whether or not legal entities, or any Governmental Authority.
“Preferred Shares” means all of the issued and outstanding shares of the
Company’s preferred stock, par value $0.0001 per share.
“Proceeding” means any litigation (in law or in equity), arbitration, mediation,
lawsuit, notice of violations, citation, subpoena, legal summons, or like
matter, whether civil, criminal, administrative, or regulatory.
“Products” is defined in Section 2.4(c).
“Purchase Price” is defined in Section 2.2.
“Purchase Price Adjustments” is defined in Section 2.2.
“Purchase Price Increase Allocation Statement” is defined in Section 2.6(b)(i).
“Purchase Price Percentage” is defined in Section 2.4(c).
“Purchaser” is defined in the Preamble.
“Purchaser Indemnitees” is defined in Section 7.1.
“Registered Intellectual Property” means all of the Intellectual Property owned
by the Company for which there is a pending application or registration in
force.
“Related Party” means the Company’s present and former directors, managers,
officers, members, shareholders and partners, and their respective Affiliates.
“Representative Expense Amount” is defined in Section 2.4(c)(iii).
“Restricted Stock Units” means all outstanding restricted stock units for Common
Stock of Company.
“Seller” is defined in the Preamble.
“Seller Group” means Paul M. Rahilly, Alex M. Bates, Scott Macnab, Donagh
McGowan, Michael J. Berthelot, Michael Thiemann, and Michael Brooks, jointly and
severally among them.
“Seller Representative” is defined in the Preamble.
“Sellers” is defined in the Preamble.











--------------------------------------------------------------------------------





“Share Equivalents” means all of the issued and outstanding Options, Restricted
Stock Units and other rights to acquire Shares from the Company.
“Shares” means all of the Common Shares and the Preferred Shares.
“Software” means all computer programs (including any and all software
implementation of algorithms, models and methodologies whether in source code or
object code), databases and computations (including any and all data and
collections of data), documentation (including user manuals and training
materials) relating to any of the foregoing and the content and information
contained in any web sites.
“Straddle Period” means any Tax period that begins on or before the Closing Date
and ends after the Closing Date.
“Stockholders” means Paul M. Rahilly, Alex M. Bates, Scott Macnab, Donagh
McGowan, Michael J. Berthelot, Michael Thiemann, and PTC, Inc., a Massachusetts
corporation (“PTC”).
“Tax Contests” is defined in Section 3.12(c).
“Tax Group” is defined in Section 3.12(e).
“Tax Refunds” is defined in Section 8.3
“Tax Returns” means all returns, declarations, reports, statements and other
documents required to be filed by the Company in respect of any Taxes, and the
term “Tax Return” means any one of the foregoing Tax Returns.
“Taxes” (and, with correlative meaning, “Taxable”) means all federal, state,
local, foreign and other income, corporation, capital gains, excise, gross
receipts, ad valorem, sales, goods and services, harmonized sales, use,
employment, franchise, profits, gains, property, transfer, payroll, social
security contributions, unclaimed property, escheat, intangibles and other
taxes, fees, stamp taxes, duties, charges, levies or assessments of any kind
whatsoever (whether payable directly or by withholding), together with any
interest and any penalties, additions to tax or additional amounts imposed by
any Governmental Authority with respect thereto, and the term “Tax” means any
one of the foregoing Taxes.
“Third Party Claim” means any Proceeding that is asserted or overtly threatened
by a Person other than the parties, their successors and permitted assigns,
against any Purchaser Indemnitee, Seller Indemnitee, or to which any Purchaser
Indemnitee or Seller Indemnitee is subject.
“Transaction Documents” means this Agreement, the Employment Agreements and all
the other agreements, certificates, instruments, financial statements and other
documents to be executed or delivered by one or more of the parties in
connection with the transactions contemplated by this Agreement.
“Transaction Expenses” means all of the Sellers’ and the Company’s expenses,
fees or charges incurred in connection with the preparation, negotiation,
execution and delivery of this Agreement and the Transaction Documents and/or
any offering or marketing materials and the











--------------------------------------------------------------------------------





consummation of the Closing and the other transactions contemplated by this
Agreement, including without limitation all attorneys’, accountants’,
consultants’, professionals’, investment bankers’ and other advisors’ fees and
expenses payable by the Sellers or the Company that have not been paid in full
in cash as of the Closing. Without limiting the foregoing, Transaction Expenses
includes all expenses and payments incurred or made in connection with obtaining
consents or waivers from landlords, customers, vendors, Governmental Authorities
or any other party from whom a consent or waiver is required in connection with
the transactions contemplated by this Agreement.
“Transaction Invoices” is defined in Section 2.4(b)(i).
“Transfer Taxes” is defined in Section 8.3.
“Working Capital Target” is defined in Section 2.2(a)(ii).











